Exhibit 10.4

Execution Version

Deal CUSIP #: 76276EAA4

Revolver CUSIP #: 76276EAB2

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 19, 2016,

among

RICE ENERGY INC., as Parent Guarantor,

RICE ENERGY OPERATING LLC,

as Borrower,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders and Other Parties Party Hereto

BARCLAYS BANK PLC,

as Syndication Agent

WELLS FARGO SECURITIES, LLC,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING MATTERS

     2   

Section 1.01

  

Terms Defined Above

     2   

Section 1.02

  

Certain Defined Terms

     2   

Section 1.03

  

Types of Loans and Borrowings

     37   

Section 1.04

  

Terms Generally; Rules of Construction

     37   

Section 1.05

  

Accounting Terms and Determinations; GAAP

     38   

ARTICLE II

  

THE CREDITS

     38   

Section 2.01

  

Commitments

     38   

Section 2.02

  

Loans and Borrowings

     38   

Section 2.03

  

Requests for Borrowings

     39   

Section 2.04

  

Interest Elections

     40   

Section 2.05

  

Funding of Borrowings

     42   

Section 2.06

  

Termination and Reduction of Aggregate Maximum Credit Amounts; Increase,
Reduction and Termination of Aggregate Elected Commitment Amounts

     42   

Section 2.07

  

Borrowing Base

     46   

Section 2.08

  

Letters of Credit

     49   

ARTICLE III

  

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     54   

Section 3.01

  

Repayment of Loans

     54   

Section 3.02

  

Interest

     54   

Section 3.03

  

Alternate Rate of Interest

     55   

Section 3.04

  

Prepayments

     56   

Section 3.05

  

Fees

     57   

ARTICLE IV

  

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     58   

Section 4.01

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     58   

Section 4.02

  

Presumption of Payment by the Borrower

     59   

Section 4.03

  

Deductions by the Administrative Agent

     60   

Section 4.04

  

Collection of Proceeds of Production

     60   

Section 4.05

  

Defaulting Lenders

     61   

ARTICLE V

  

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     63   

Section 5.01

  

Increased Costs

     63   

Section 5.02

  

Break Funding Payments

     64   

Section 5.03

  

Taxes

     65   

Section 5.04

  

Mitigation Obligations; Designation of Different Lending Office

     68   

Section 5.05

  

Replacement of Lenders

     68   

Section 5.06

  

Illegality

     69   

 

i



--------------------------------------------------------------------------------

ARTICLE VI

  

CONDITIONS PRECEDENT

     69   

Section 6.01

  

Effective Date

     69   

Section 6.02

  

Each Credit Event

     74   

Section 6.03

  

Additional Conditions to Letters of Credit

     74   

ARTICLE VII

  

REPRESENTATIONS AND WARRANTIES

     75   

Section 7.01

  

Organization; Powers

     75   

Section 7.02

  

Authority; Enforceability

     75   

Section 7.03

  

Approvals; No Conflicts

     75   

Section 7.04

  

Financial Condition; No Material Adverse Change

     76   

Section 7.05

  

Litigation

     76   

Section 7.06

  

Environmental Matters

     76   

Section 7.07

  

Compliance with the Laws and Agreements; No Defaults

     77   

Section 7.08

  

Investment Company Act

     78   

Section 7.09

  

Taxes

     78   

Section 7.10

  

ERISA

     78   

Section 7.11

  

Disclosure; No Material Misstatements

     79   

Section 7.12

  

Insurance

     79   

Section 7.13

  

Restriction on Liens

     79   

Section 7.14

  

Subsidiaries

     80   

Section 7.15

  

Location of Business and Offices

     80   

Section 7.16

  

Properties; Titles, Etc.

     80   

Section 7.17

  

Maintenance of Properties

     81   

Section 7.18

  

Gas Imbalances, Prepayments

     81   

Section 7.19

  

Marketing of Production

     81   

Section 7.20

  

Swap Agreements and Qualified ECP Counterparty

     82   

Section 7.21

  

Use of Loans and Letters of Credit

     82   

Section 7.22

  

Solvency

     82   

Section 7.23

  

Anti-Corruption Laws and Sanctions

     83   

Section 7.24

  

EEA Financial Institutions

     83   

ARTICLE VIII

  

AFFIRMATIVE COVENANTS

     83   

Section 8.01

  

Financial Statements; Other Information

     83   

Section 8.02

  

Notices of Material Events

     88   

Section 8.03

  

Existence; Conduct of Business

     88   

Section 8.04

  

Payment of Obligations

     89   

Section 8.05

  

Performance of Obligations under Loan Documents

     89   

Section 8.06

  

Operation and Maintenance of Properties

     89   

Section 8.07

  

Insurance

     90   

Section 8.08

  

Books and Records; Inspection Rights

     90   

Section 8.09

  

Compliance with Laws

     90   

Section 8.10

  

Environmental Matters

     90   

Section 8.11

  

Further Assurances

     92   

Section 8.12

  

Reserve Reports

     92   

Section 8.13

  

Title Information

     93   

Section 8.14

  

Additional Collateral; Additional Guarantors

     93   

Section 8.15

  

Unrestricted Subsidiaries

     94   

Section 8.16

  

Commodity Exchange Act Keepwell Provisions

     95   

Section 8.17

  

ERISA Compliance

     95   

Section 8.18

  

Deposit Accounts; Commodities Accounts and Securities Accounts

     95   

Section 8.19

  

Post-Effective Date Deliverables

     96   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX

  

NEGATIVE COVENANTS

     96   

Section 9.01

  

Financial Covenants

     96   

Section 9.02

  

Debt

     97   

Section 9.03

  

Liens

     98   

Section 9.04

  

Restricted Payments and Payments in Respect of Certain Debt

     98   

Section 9.05

  

Investments, Loans and Advances

     99   

Section 9.06

  

Nature of Business; International Operations

     99   

Section 9.07

  

Proceeds of Notes

     100   

Section 9.08

  

ERISA Compliance

     100   

Section 9.09

  

Sale or Discount of Notes or Receivables

     101   

Section 9.10

  

Mergers, Etc

     101   

Section 9.11

  

Sale of Properties and Liquidation of Swap Agreements

     101   

Section 9.12

  

Transactions with Affiliates

     103   

Section 9.13

  

Subsidiaries

     103   

Section 9.14

  

Negative Pledge Agreements; Subsidiary Dividend Restrictions

     103   

Section 9.15

  

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     104   

Section 9.16

  

Non-Qualified ECP Counterparties

     104   

Section 9.17

  

Amendments to Senior Debt Documents, Vantage Acquisition Agreement and Midstream
Dropdown Agreement

     104   

Section 9.18

  

Swap Agreements

     105   

ARTICLE X

  

EVENTS OF DEFAULT; REMEDIES

     108   

Section 10.01

  

Events of Default

     108   

Section 10.02

  

Remedies

     110   

ARTICLE XI

  

THE AGENTS

     111   

Section 11.01

  

Appointment; Powers

     111   

Section 11.02

  

Duties and Obligations of Administrative Agent

     111   

Section 11.03

  

Action by Administrative Agent

     112   

Section 11.04

  

Reliance by Administrative Agent

     113   

Section 11.05

  

Sub-agents

     113   

Section 11.06

  

Resignation or Removal of Administrative Agent

     113   

Section 11.07

  

Agents as Lenders

     114   

Section 11.08

  

No Reliance

     114   

Section 11.09

  

Administrative Agent May File Proofs of Claim

     115   

Section 11.10

  

Authority of Administrative Agent to Release Collateral and Liens

     116   

Section 11.11

  

The Arrangers, the Syndication Agent and the Documentation Agent

     117   

ARTICLE XII

  

MISCELLANEOUS

     117   

Section 12.01

  

Notices

     117   

Section 12.02

  

Waivers; Amendments

     118   

Section 12.03

  

Expenses, Indemnity; Damage Waiver

     119   

Section 12.04

  

Successors and Assigns; No Third Party Beneficiaries

     122   

 

iii



--------------------------------------------------------------------------------

Section 12.05

  

Survival; Revival; Reinstatement

     125   

Section 12.06

  

Counterparts; Integration; Effectiveness

     126   

Section 12.07

  

Severability

     126   

Section 12.08

  

Right of Setoff

     127   

Section 12.09

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     127   

Section 12.10

  

Headings

     128   

Section 12.11

  

Confidentiality

     128   

Section 12.12

  

Interest Rate Limitation

     129   

Section 12.13

  

EXCULPATION PROVISIONS

     130   

Section 12.14

  

Collateral Matters; Swap Agreements; Treasury Management Agreements

     130   

Section 12.15

  

Assignment and Assumption from Parent to Borrower

     131   

Section 12.16

  

Restatement; Existing Credit Agreement

     131   

Section 12.17

  

USA Patriot Act Notice

     131   

Section 12.18

  

No Advisory or Fiduciary Responsibility

     131   

Section 12.19

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     132   

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

  

List of Maximum Credit Amounts

Annex II

  

Existing Letters of Credit

Exhibit A

  

Form of Note

Exhibit B

  

Form of Borrowing Request

Exhibit C

  

Form of Interest Election Request

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

Security Instruments as of the Effective Date

Exhibit F

  

Form of Assignment and Assumption

Exhibit G-1

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

  

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit G-3

  

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit H

  

Form of Elected Commitment Increase Certificate

Exhibit I

  

Form of Additional Lender Certificate

Schedule 1.02

  

LC Issuance Limit

Schedule 6.01

  

Vantage Financing Arrangements

Schedule 7.04(c)

  

Financial Condition; No Material Adverse Change

Schedule 7.05

  

Litigation

Schedule 7.06

  

Environmental Matters

Schedule 7.14

  

Subsidiaries and Unrestricted Subsidiaries

Schedule 7.18

  

Gas Imbalances; Take or Pay; Other Prepayments

Schedule 7.19

  

Marketing Agreements

Schedule 7.20

  

Swap Agreements

Schedule 9.05

  

Investments

Schedule 12.01

  

Notices

 

iv



--------------------------------------------------------------------------------

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 19, 2016,
is among RICE ENERGY INC., a Delaware corporation (“Parent”); RICE ENERGY
OPERATING LLC, a Delaware limited liability company (the “Borrower”); each of
the Lenders from time to time party hereto; and WELLS FARGO BANK, N.A. (in its
individual capacity, “Wells Fargo Bank”), as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

RECITALS

A. Parent, the Administrative Agent and the financial institutions party thereto
as lenders are parties to that certain Third Amended and Restated Credit
Agreement dated as of April 10, 2014 (as amended, supplemented or otherwise
modified prior to the Effective Date, the “Existing Credit Agreement”) pursuant
to which the lenders thereunder provided Parent with certain loans and other
extensions of credit.

B. Parent and the Borrower have advised the Administrative Agent and the Lenders
that (i) Parent has entered into a Purchase and Sale Agreement dated as of
September 26, 2016 (the “Vantage Acquisition Agreement”) with Vantage Energy
Investment LLC, Vantage Energy Investment II LLC, Vantage Energy, LLC and
Vantage Energy II, LLC (collectively, the “Vantage Parties”), pursuant to which
Parent and/or the Borrower will directly or indirectly acquire 100% of the
Equity Interests in Vantage Energy Holdings, LLC, a Delaware limited liability
company, Vantage Energy, LLC, a Delaware limited liability company, Vantage
Energy Appalachia LLC, a Pennsylvania limited liability company, Vantage Energy
Piceance LLC, a Delaware limited liability company, Vantage Energy Uinta LLC, a
Delaware limited liability company, Vantage Fort Worth Energy LLC, a Delaware
limited liability company, Vantage Energy II, LLC, a Delaware limited liability
company, Vantage Energy Appalachia II LLC, a Delaware limited liability company,
and Vantage Energy II Alpha, LLC, a Delaware limited liability company
(collectively, the “Vantage Upstream Entities”, and such acquisition by Parent
and/or the Borrower of the Vantage Upstream Entities pursuant to the Vantage
Acquisition Agreement, the “Vantage Acquisition”), (ii) Parent has entered into
a Purchase and Sale Agreement dated as of September 26, 2016 (the “Midstream
Dropdown Agreement”) with Rice Midstream Partners LP, a Delaware limited
partnership (“Rice Midstream Partners”), pursuant to which, contemporaneously
with but immediately following Parent’s and/or the Borrower’s direct or indirect
acquisition of the Vantage Upstream Entities described in the foregoing clause
(i), Parent will convey, or cause to be conveyed, to Rice Midstream Partners or
one or more of its subsidiaries, 100% of the outstanding Equity Interests in
each of Vantage Energy II Access, LLC, a Delaware limited liability company, and
Vista Gathering, LLC, a Delaware limited liability company (such entities,
collectively, the “Vantage Midstream Entities”, and the assignment and
contribution of the Equity Interests of the Vantage Midstream Entities by Parent
and/or one of its subsidiaries to Rice Midstream Partners and/or one or more of
its subsidiaries on the Effective Date pursuant to the Midstream Dropdown
Agreement, the “Midstream Contribution”), and (iii) upon consummation of the
Vantage Acquisition, each of the Vantage Upstream Entities will become
Restricted Subsidiaries and Guarantors under this Agreement.

C. The parties hereto desire to amend and restate the Existing Credit Agreement
in the form of this Agreement to (i) allow Parent to assign its rights, duties,
liabilities and obligations under the Existing Credit Agreement and the Assigned
Loan Documents (as defined below) to the Borrower, and (ii) amend certain other
terms of the Existing Credit Agreement in certain respects as provided in this
Agreement.

 

-1-



--------------------------------------------------------------------------------

D. In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and subject to the Administrative Agent’s giving notice of
the Effective Date as contemplated in Section 6.01 hereof, the parties hereto
agree that the Existing Credit Agreement is hereby amended, renewed, extended
and restated in its entirety on (and subject to) the terms and conditions set
forth herein. It is the intention of the parties hereto that this Agreement
supersedes and replaces the Existing Credit Agreement in its entirety; provided
that (i) such amendment and restatement shall operate to renew, amend, modify,
extend and assign all of the rights, duties, liabilities and obligations of
Parent under the Existing Credit Agreement and the Assigned Loan Documents,
which rights, duties, liabilities and obligations are hereby renewed, amended,
modified, extended and assigned, to the Borrower, and shall not act as a
novation thereof, and (ii) except to the extent released by the Administrative
Agent as contemplated herein, the Liens securing the Obligations under and as
defined in the Existing Credit Agreement and the rights, duties, liabilities and
obligations of Parent (as assigned to Borrower hereunder) and the Guarantors (as
defined herein) under the Existing Credit Agreement and the Existing Loan
Documents (as defined herein) to which they are a party shall not be
extinguished but shall be carried forward and shall secure such obligations and
liabilities as amended, renewed, extended and restated hereby. Parent and the
Borrower, jointly and severally, represent and warrant that, as of the Effective
Date, there are no claims or offsets against, or defenses or counterclaims to,
their obligations (or the obligations of any Guarantor) under the Existing
Credit Agreement or any of the other Existing Loan Documents. The parties hereto
further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any Deposit Account, Securities
Account or Commodities Account maintained by any Credit Party, in each case,
among the Administrative Agent, the applicable Credit Party and the applicable
financial institution at which such Deposit Account, Securities Account or
Commodities Account is maintained.

 

-2-



--------------------------------------------------------------------------------

“Act” has the meaning assigned to such term in Section 12.17.

“Additional Interim Redetermination Event” means (a) any Transfer of any
Borrowing Base Property by the Borrower or any other Credit Party to any Person
other than the Borrower or another Credit Party, (b) any Liquidation of any
commodity Swap Agreement by the Borrower or any other Credit Party or (c) the
Borrower or any other Credit Party entering into any Secured Firm Transportation
Reimbursement Agreement if, upon (and after giving effect to) any such event,
the sum of (i) the Borrowing Base Value of all Borrowing Base Properties
Transferred by the Borrower or any other Credit Party to any Person other than
the Borrower or another Credit Party since the most recent redetermination of
the Borrowing Base plus (ii) the Borrowing Base Value of all commodity Swap
Agreements Liquidated since the most recent redetermination of the Borrowing
Base plus (iii) the aggregate Firm Transportation Reimbursement Obligation
Amounts in respect of all Secured Firm Transportation Reimbursement Agreements
then outstanding exceeds 15% of the then effective Borrowing Base.

“Additional Lender” has the meaning given to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(G).

“Additional Oil and Gas Assets” means (a) Oil and Gas Properties, (b) gathering
systems and other improvements, infrastructure, equipment and fixtures used in
connection with the exploration, exploitation, development, or operation of Oil
and Gas Properties or the production, treatment, handling, gathering,
transportation, processing, and disposition of hydrocarbons and associated
products, (c) Investments in joint ventures that own any assets described in
clauses (a) or (b) to the extent permitted by Section 9.06(d), and (d) Equity
Interests acquired from third parties in Persons that own any assets described
in clauses (a) or (b) and that are Guarantors or become Guarantors as provided
in Section 8.14 promptly following such acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The term
“Affiliated” has a correlative meaning thereto.

“Agents” means, collectively, the Administrative Agent and, as the context
requires, any syndication agents or documentation agents hereunder that may from
time to time be designated by the Administrative Agent and the Borrower.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Elected Commitment Amounts” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(c). As of the Effective Date, the Aggregate Elected
Commitment Amounts are $1,000,000,000.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The Aggregate Maximum Credit Amounts of the Lenders as of the
Effective Date is $2,500,000,000.

“Agreement” means this Fourth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at which dollar deposits of
$5,000,000 with a one month maturity are offered at approximately 11:00 a.m.,
London time, on such day (or the immediately preceding Business Days if such day
is not a Business Day). Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Annualized EBITDAX” means, for the purposes of calculating the financial ratio
set forth in Section 9.01(c) for any Rolling Period ending on or prior to
June 30, 2017, EBITDAX for such Rolling Period multiplied by the factor for such
Rolling Period set forth in the grid below:

 

Rolling Period Ending

   Factor

December 31, 2016

   4

March 31, 2017

   2

June 30, 2017

   4/3

“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to money-laundering, bribery or corruption, including the FCPA.

 

-4-



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base

Utilization

Percentage

   <25%     ³25% <50%     ³50% <75%     ³75% <90%     ³90%  

Eurodollar Loans

     2.25 %      2.50 %      2.75 %      3.00 %      3.25 % 

ABR Loans

     1.25 %      1.50 %      1.75 %      2.00 %      2.25 % 

Commitment Fee Rate

     0.375 %      0.375 %      0.50 %      0.50 %      0.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I, provided that if the
Commitments have terminated or expired, each Lender’s Applicable Percentages
shall be determined based upon the Commitments most recently in effect.

“Approved Counterparty” means any Lender or any Affiliate of a Lender and any
other Person if such Person or its credit support provider has a long term
senior unsecured debt rating of A-/A3 by S&P or Moody’s (or their equivalent) or
higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

“Approved Petroleum Engineers” means Cawley, Gillespie & Associates, Inc., W.D.
Von Gonten & Co., Netherland, Sewell & Associates, Inc., Ryder Scott Company
Petroleum Consultants, L.P., Wright & Company, Inc. or any other independent
petroleum engineers selected by Borrower and acceptable to the Administrative
Agent.

“Arrangers” means Wells Fargo Securities, LLC and Barclays Bank PLC, in their
capacities as joint lead arrangers and joint bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

 

-5-



--------------------------------------------------------------------------------

“Assigned Loan Documents” means the “Notes”, the “Letter of Credit Agreements”
and the “Letters of Credit” (as each such term is defined in the Existing Credit
Agreement) executed in connection with the Existing Credit Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability” means, as of any date, the remainder of (a) the total Commitments
of all Lenders, minus (b) the total Revolving Credit Exposures of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower LLC Agreement” means that certain Third Amended and Restated Limited
Liability Company Agreement of the Borrower, dated as of October 19, 2016, by
and among Parent and the Vantage Sellers (as defined in the Vantage Acquisition
Agreement), as in effect on the Effective Date and as the same may be amended,
supplemented or otherwise modified from time to time in any manner not
materially adverse to the Lenders in any respect.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 9.11. As of the Effective Date, the Borrowing Base shall be
$1,000,000,000.

“Borrowing Base Deficiency” means, at the time in question, the amount (if any)
by which the total Revolving Credit Exposures exceed the Borrowing Base then in
effect.

“Borrowing Base Property” means, at any time in question, any Oil and Gas
Property to which Proved Reserves were attributed in the then most recent
Reserve Report.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement in respect of commodities, the value attributed thereto by the
Administrative Agent for the purpose of determining the Borrowing Base.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which banks are
open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.

“Cash Collateral” has the meaning assigned such term in Section 2.08(j)(ii).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank and the Lenders, cash or Cash Equivalents, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateralized” and “Cash
Collateralization” have correlative meanings.

“Cash Distribution EBITDAX Cap” means, for any period, the lesser of (a) the
amount of cash dividends or distributions actually received by the Borrower or
any Consolidated Restricted Subsidiary from Rice Midstream Holdings (or any
other Unrestricted Subsidiary that from time to time owns Equity Interests in
Rice Midstream Holdings) during such period and (b) an amount equal to (i) the
fraction, expressed as a percentage, of the Equity Interests in Rice Midstream
Holdings that are directly or indirectly owned by the Borrower and the
Consolidated Restricted Subsidiaries (calculated as of the last day of such
period) multiplied by (ii) the “EBITDA” of Rice Midstream Holdings for such
period as such term is defined in that certain Credit Agreement dated as of
December 22, 2014, among Rice Midstream Holdings, each of the financial
institutions party thereto as lenders, and Wells Fargo Bank, N.A., as
administrative agent for such lenders, as from time to time in effect (and, if
such Credit Agreement is terminated or otherwise ceases to define “EBITDA”, as
last in effect prior to such termination or cessation).

“Cash Equivalents” means:

(a) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof.

 

-7-



--------------------------------------------------------------------------------

(b) commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s.

(c) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of at least A2 or P2, as such rating is set forth from time to time, by
S&P or Moody’s, respectively.

(d) shares of any SEC registered 2a-7 money market fund that has net assets of
at least $500,000,000 and the highest rating obtainable from either Moody’s or
S&P.

“CFCT Hedging Obligation” means any Obligation in respect of any agreement,
contract, confirmation or transaction that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), other than the Permitted Investors or the Permitted
Control Group (or any intermediate companies owned directly or indirectly by the
Permitted Investors or the Permitted Control Group), shall at any time have
acquired direct or indirect beneficial ownership of voting power of the
outstanding Equity Interests of Parent having more than the greater of (i) 35%
of the ordinary voting power for the election of directors of Parent and
(ii) the percentage of the ordinary voting power for the election of directors
of Parent owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Investors or the Permitted Control Group; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the directors of Parent; or

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred and as a result thereof the maturity of such Material
Debt is accelerated, the obligor on such Material Debt is obligated to offer to
Redeem such Material Debt, or the obligee on such Material Debt shall otherwise
have the right to require the obligor thereon to Redeem such Material Debt; or

(d) Parent shall at any time cease to have beneficial ownership, and the power
to vote or direct the voting, of at least 80% of the outstanding Equity
Interests in the Borrower.

As used in this definition, “beneficial ownership” (which may be direct or
indirect) has the meaning provided in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,

 

-8-



--------------------------------------------------------------------------------

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments.

“Collateral Account” has the meaning assigned such term in Section 2.08(j)(ii).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and the rules
and regulations promulgated thereunder, and the application or official
interpretation of any thereof.

“Company Materials” has the meaning assigned such term in Section 8.01.

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Consolidated Restricted Subsidiaries
for such period net of gross interest income of the Borrower and its
Consolidated Restricted Subsidiaries, in each case determined on a consolidated
basis in accordance with GAAP plus (without duplication) to the extent not
already included in such total consolidated interest expense:

(a) imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of Borrower or any of its Consolidated Restricted
Subsidiaries for such period;

 

-9-



--------------------------------------------------------------------------------

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses, but not including any amendment fees and expenses
in an aggregate amount less than $250,000, incurred by Borrower or any of its
Consolidated Restricted Subsidiaries for such period; and

(d) the interest portion of any deferred payment obligations of Borrower or any
of its Consolidated Restricted Subsidiaries for such period.

“Consolidated Net Funded Debt” means, at any date, the positive remainder (if
any) of (a) Consolidated Total Funded Debt minus (b) the unrestricted and
unencumbered cash and Cash Equivalents of Parent, the Borrower and the
Borrower’s Consolidated Restricted Subsidiaries on such date.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the net income (or loss)
of the Borrower and the Consolidated Restricted Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Restricted Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Restricted Subsidiary, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) any extraordinary gains or
losses during such period; (e) any non-cash gains or losses or positive or
negative adjustments under ASC 815 (and any statements replacing, modifying or
superseding such statement) as the result of changes in the fair market value of
derivatives; (f) any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns, and (g) any non-cash compensation
charge arising from any grant or vesting of stock, stock options or other
equity-based awards, including profits interests in Rice Energy Holdings LLC or
NGP Rice Holdings LLC.

“Consolidated Net Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Net Funded Debt as of such date to (b) EBITDAX (or, in
the case of the Rolling Periods ending on December 31, 2016, March 31, 2017 and
June 30, 2017, Annualized EBITDAX) for the Rolling Period ending on such date.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Total Funded Debt” means, at any date, the principal amount of all
Debt (without duplication) of the Borrower and its Consolidated Restricted
Subsidiaries (a) described in clauses (a), (b), (c) or (d) of the definition
herein of “Debt”, other than Debt with respect to letters of credit to the
extent such letters of credit have not been drawn, and (b) described in clause
(g) of the definition herein of “Debt” to the extent such Debt is comprised of
guaranty obligations in respect of Debt of others of the type described in
clauses (a), (b), (c) or (d) of the definition herein of “Debt”, including,
without limitation, any guaranty obligations of the Borrower and its
Consolidated Restricted Subsidiaries in respect of Senior Notes issued by
Parent.

“Consolidated Total Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Consolidated Total Funded Debt as of such date to (b) EBITDAX (or,
in the case of the Rolling Periods ending on December 31, 2016, March 31, 2017
and June 30, 2017, Annualized EBITDAX) for the Rolling Period ending on such
date.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a director of
Parent on the Effective Date, (b) who, as of the date of determination, has been
a director of Parent for at least the twelve preceding months, (c) who has been
nominated to be a director of the Borrower, directly or indirectly, by a
Permitted Investor or Persons nominated by a Permitted Investor, (d) who is
nominated, appointed or approved for consideration by shareholders for election
by the board of directors of the Parent, or (e) who is appointed by directors so
nominated, appointed or approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower, Parent and the other
Guarantors, and each individually a “Credit Party”.

“Debt” means, for any Person:

(a) obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;

 

-11-



--------------------------------------------------------------------------------

(b) obligations of such Person (whether contingent or otherwise) in respect of
letters of credit for which such Person is the applicant;

(c) obligations of such Person with respect to Disqualified Capital Stock;

(d) obligations of such Person under Capital Leases or Synthetic Leases;

(e) obligations of such Person to pay the deferred purchase price of Property;

(f) Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person;

(g) Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; and

(h) Debt (as defined in the other clauses of this definition) of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement, but only to the extent of such liability;

provided, however, that “Debt” does not include (i) obligations with respect to
surety, performance or appeal bonds and similar instruments, or (ii) trade
accounts and other similar accounts that are payable no later than 120 days
after invoice.

“Deemed Tenor” means, with respect to any Secured Firm Transportation
Reimbursement Agreement, the period commencing on the first day after the
commodity sale agreement to which such Secured Firm Transportation Reimbursement
Agreement relates expires (or will expire) or terminates by its terms and ending
on the date that is “X” months thereafter, where “X” equals, as of any date of
determination, the quotient, rounded up to the next whole number, obtained by
dividing (a) the Firm Transportation Reimbursement Obligation Amount (to the
extent such reimbursement obligation constitutes a Secured Firm Transportation
Reimbursement Agreement) as of such date by (b) the Specified Monthly
Transportation Price as of such date.

“Deemed Transportation Volumes” means, for each calendar month during the Deemed
Tenor of any Secured Firm Transportation Reimbursement Agreement, the Specified
Average Monthly Volume for the Specified Commodity Sale Contract associated with
such Secured Firm Transportation Reimbursement Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.05(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were

 

-12-



--------------------------------------------------------------------------------

required to be funded hereunder, or (ii) pay to the Administrative Agent, any
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two Business Days of the date when due, (b) has notified the Borrower,
the Administrative Agent or any Issuing Bank in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect, (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy or insolvency law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.05(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Lender.

“Deposit Account” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Maturity Date.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia, provided that a Subsidiary of a Foreign Subsidiary is not a Domestic
Subsidiary.

“E&P Subsidiary” has the meaning assigned to such term in Section 9.11.

 

-13-



--------------------------------------------------------------------------------

“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted in calculating such
Consolidated Net Income: (a) the sum of (i) Consolidated Interest Expense,
(ii) income taxes (however denominated), (iii) depreciation, (iv) depletion,
(v) amortization, (vi) exploration and abandonment expenses, (vii) transaction
costs, expenses and charges with respect to the acquisition or disposition of
Oil and Gas Properties, not to exceed $500,000 in the aggregate in any fiscal
year, and (viii) all other noncash charges, minus (b) all noncash income added
to Consolidated Net Income; provided that, the aggregate amount of EBITDAX for
such period attributable to cash distributions received by the Borrower or any
Consolidated Restricted Subsidiary from Rice Midstream Holdings (or any other
Unrestricted Subsidiary that from time to time owns Equity Interests in Rice
Midstream Holdings) shall not exceed the Cash Distribution EBITDAX Cap for such
period. For the purposes of calculating EBITDAX for any Rolling Period for any
determination of the financial ratio contained in Section 9.01(c), if at any
time during such period the Borrower or any Consolidated Restricted Subsidiary
shall have made any Material Disposition or Material Acquisition, Consolidated
Net Income and EBITDAX for such period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition had
occurred on the first day of such period; provided that the calculations of such
pro forma adjustments are acceptable to the Administrative Agent in its
reasonable discretion.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitment Amounts pursuant to Section 2.06(c).

“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.06(c)(ii)(F).

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

-14-



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which Parent, the
Borrower or any Restricted Subsidiary is conducting, or at any time has
conducted, business, or where any Property of Parent, the Borrower or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Law, as amended, and other environmental conservation or
protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with Parent, the Borrower or a Subsidiary is a “single employer”
within the meaning of section 4001(b)(1) of ERISA or subsections (b) or (c) of
section 414 of the Code (or subsections (m) or (o) of section 414 of the Code
with respect to a Plan that is subject to the minimum funding requirements of
section 412 of the Code).

“ERISA Event” means (a) a reportable event, as defined in section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived under applicable regulations or
otherwise); (b) a withdrawal by Parent, the Borrower, a Subsidiary or an ERISA
Affiliate from a Plan subject to section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under section
4062(e) of ERISA; (c) a complete or partial withdrawal by Parent, the Borrower,
a Subsidiary or any ERISA Affiliate from a multiemployer plan (as defined in
section 4001(a)(3) of ERISA) or notification that a multiemployer plan (as
defined in section 4001(a)(3) of ERISA) for which any of them is liable is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as termination under section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Plan; or (e) an event or
condition which constitutes grounds under section 4042 of ERISA for termination
of, or the appointment of a trustee to administer, any Plan.

 

-15-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlords’, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties, each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the Oil and Gas Business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of any material Property covered by such Lien
for the purposes for which such Property is held by the Borrower or any other
Credit Party or materially impair the value of any material Property subject
thereto; (e) banker’s liens, rights of set-off or similar rights and remedies
arising in the ordinary course of business and burdening only deposit accounts
or other funds maintained with a creditor depository institution, provided that
no such deposit account is a dedicated cash collateral account; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions,
reservations, zoning and land use requirements and other title defects in any
Property of the Borrower or any other Credit Party, that in each case do not
secure Debt and that in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
other Credit Party or materially impair the value of such Property subject
thereto; (g) Liens to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations, obligations in
respect of workers’ compensation, unemployment insurance or other forms of
government benefits or insurance and other obligations of a like nature incurred
in the ordinary course of business; (h) Liens, titles and

 

-16-



--------------------------------------------------------------------------------

interests of lessors (including sub-lessors) of property leased by such lessors
to the Borrower or any other Credit Party, restrictions and prohibitions on
encumbrances and transferability with respect to such property and the
Borrower’s or such other Credit Party’s interests therein imposed by such
leases, and Liens and encumbrances encumbering such lessors’ titles and
interests in such property and to which the Borrower’s or such other Credit
Party’s leasehold interests may be subject or subordinate, in each case, whether
or not evidenced by Uniform Commercial Code financing statement filings or other
documents of record, provided that such Liens do not secure Debt of the Borrower
or any other Credit Party and do not encumber Property of the Borrower or any
other Credit Party other than the Property that is the subject of such leases
and items located thereon; (i) Liens, titles and interests of licensors of
software and other intangible property licensed by such licensors to the
Borrower or any other Credit Party, restrictions and prohibitions on
encumbrances and transferability with respect to such property and the
Borrower’s or such other Credit Party’s interests therein imposed by such
licenses, and Liens and encumbrances encumbering such licensors’ titles and
interests in such property and to which the Borrower’s or such other Credit
Party’s license interests may be subject or subordinate, in each case, whether
or not evidenced by Uniform Commercial Code financing statement filings or other
documents of record, provided that such Liens do not secure Debt of the Borrower
or any other Credit Party and do not encumber Property of the Borrower or any
other Credit Party other than the Property that is the subject of such licenses;
(j) judgment and attachment Liens not giving rise to an Event of Default; and
(k) Liens of issuers of commercial letters of credit or similar undertakings on
the goods that are the subject of such letters of credit or undertakings.
Provisions in the Loan Documents allowing Excepted Liens or other Permitted
Liens on any item of Property shall be construed to allow such Excepted Liens
and other Permitted Liens also to cover any improvements, fixtures or accessions
to such Property and the proceeds of and insurance on such Property,
improvements, fixtures or accessions. No intention to subordinate any Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Excepted Liens. The term
“Excepted Liens” shall not include any Lien securing Debt for borrowed money.

“Excess Cash” means, on any day, all cash and Cash Equivalents of Parent, the
Borrower and the Consolidated Restricted Subsidiaries to the extent that the
aggregate amount thereof exceeds the Excess Cash Threshold.

“Excess Cash Threshold” means, on any date of determination, $100,000,000.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Account” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the balance in each such account, individually,
does not exceed $1,000,000 at any time and the aggregate balance of all such
Deposit Accounts, Commodity Accounts and Securities Accounts does not at any
time exceed $2,000,000, (b) any Deposit Account that is a zero balance account
or a deposit account for which the balance of such Deposit Account is
transferred at the end of each date to a deposit account that is not an Excluded
Account, and (c) any other Deposit Accounts exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Credit Parties.

 

-17-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to the Borrower and the
Guarantors individually determined, any CFTC Hedging Obligation if, and solely
to the extent that, all or a portion of the guarantee of the Borrower or such
Guarantor of, or the grant by the Borrower or such Guarantor of a security
interest to secure, such CFTC Hedging Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act by virtue of the Borrower’s
or such Guarantor’s failure for any reason to constitute an “eligible contract
participant” (as defined in the Commodity Exchange Act) with respect to such
CFTC Hedging Obligation at any time such guarantee or grant of a security
interest becomes effective with respect to such CFTC Hedging Obligation.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment to such Lender that was requested by the Borrower
under Section 5.04) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 5.03, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office,

(c) Taxes attributable to such Recipient’s failure or inability to comply with
Section 5.03(g), and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit listed on Annex II.

“Existing Loan Documents” means the “Loan Documents” (as defined in the Existing
Credit Agreement) as in effect prior to the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by

 

-18-



--------------------------------------------------------------------------------

Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Fee Letters” means (i) the agency fee letter agreement, dated as of
September 26, 2016 among Parent, the Borrower and the Administrative Agent,
(ii) the underwriting fee letter agreement, dated as of September 26, 2016 among
Parent, the Borrower, Wells Fargo Bank, N.A. and the Arrangers, and any other
fee letters that may hereafter be entered into between Administrative Agent and
Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, or controller of such Person or any
other natural person principally responsible for the financial matters of such
Person. Unless otherwise specified, all references herein to a Financial Officer
mean a Financial Officer of the Borrower.

“Firm Transportation Committed Volumes” means the volumes of Hydrocarbons
(reported on a MMBtu basis) with respect to which the Borrower and the other
Credit Parties have agreed to (a) transport through any gathering or other
pipeline system and (b) pay for such transportation services regardless of
whether or not such Hydrocarbons are actually transported or such services are
utilized by the Borrower and the other Credit Parties; provided, that, for the
avoidance of doubt any volumes for which the Borrower or any other Credit Party
has made such a commitment shall be included regardless of whether such volumes
are attributable to the Borrower’s and the other Credit Parties’ working
interests and net revenue interests in their Oil and Gas Properties.

“Firm Transportation Reimbursement Agreement” means any agreement evidencing any
obligation of the Borrower or any other Credit Party to:

(a) reimburse a Person that is, on the date such contract is entered into, a
Lender or an Affiliate of a Lender, in each case even if such Person
subsequently ceases to be a Lender or an Affiliate of a Lender for any reason,
for (i) the costs of procuring or providing credit support or other performance
assurance (whether in the form of a guaranty, a letter of credit or otherwise)
procured or provided by such Lender or Affiliate of a Lender to a transportation
provider for transportation contracts or capacity to transport Hydrocarbons sold
pursuant to a Specified Commodity Sale Contract, (ii) the expenses of such
Lender or Affiliate of a Lender owed to the provider of the credit support or
other performance assurance described in the preceding clause (i) or (iii) any
losses incurred by the Lender or Affiliate of a Lender in connection with any
exercise of remedies against such credit support or performance assurance
described in the preceding clause (i); and/or

(b) provide replacement credit support or performance assurance to such
transportation provider that is acceptable to such transportation provider upon
the expiration of a term agreed upon with such Person;

 

-19-



--------------------------------------------------------------------------------

provided in either case that such agreement is executed directly in connection
with a Specified Commodity Sale Contract (whether included in such Specified
Commodity Sale Contract or a separate related agreement).

“Firm Transportation Reimbursement Obligation Amount” means as of any date of
determination, with respect to any Firm Transportation Reimbursement Agreement,
the maximum amount of the Borrower’s and the other Credit Parties’ payment
obligations (contingent or otherwise) to any Lender or Affiliate of a Lender
thereunder as of such date.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Obligations with respect to Letters of Credit issued by such
Issuing Bank other than such Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Gross Projected Volume” means Projected Volume, (a) as increased to reflect the
volumes that are attributable to 100% of the working interests and net revenue
interests in the Borrower’s and the other Credit Parties’ Oil and Gas
Properties, (b) as converted from a MMcfe measurement to a MMBtu measurement,
and (c) as otherwise reasonably adjusted by the Borrower in good faith to
reflect assumptions or other conditions disclosed to the Administrative Agent
(provided that any adjustment to Projected Volume pursuant to this clause
(c) shall be reasonably acceptable to the Administrative Agent).

 

-20-



--------------------------------------------------------------------------------

“Guarantors” means Parent, Rice Drilling B LLC, a Delaware limited liability
company, Rice Drilling D LLC, a Delaware limited liability company, Rice
Marketing LLC, a Delaware limited liability company, Rice Energy Marketing LLC,
a Delaware limited liability company, each Vantage Upstream Entity, and each
other Restricted Subsidiary that guarantees the Obligations pursuant to
Section 8.14(b).

“Guaranty and Collateral Agreement” means the Fourth Amended and Restated
Guaranty and Collateral Agreement executed by the Borrower and the Guarantors on
the Effective Date in form and substance satisfactory to the Administrative
Agent pursuant to which (a) the Guarantors guaranty, on a joint and several
basis, payment of the Obligations, and (b) the Borrower and the Guarantors grant
security interests on the Borrower’s and the Guarantors’ personal property
constituting “Collateral” as defined therein in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the Obligations, as the
same may be amended, modified, supplemented or restated from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Industry Competitor” means any Person (other than Borrower, any Guarantor or
any of their Affiliates or Subsidiaries) that, directly or indirectly, is
actively engaged as one of its principal businesses in lease acquisitions,
exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells).

 

-21-



--------------------------------------------------------------------------------

“Initial Reserve Report” means the report prepared as of September 1, 2016 by or
under the supervision of the internal reserve engineering staff of the Borrower
with respect to the Oil and Gas Properties of the Credit Parties (other than the
Vantage Upstream Entities) to which Proved Reserves are attributed; provided
that, for the avoidance of doubt, the Initial Reserve Report does not include an
evaluation of the Vantage Oil and Gas Properties.

“Initial Vantage Reserve Report” means the internally prepared reserve
engineering information relating to the Vantage Oil and Gas Properties delivered
by the Borrower to the Administrative Agent prior to the Effective Date.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means with respect to any ABR Loan, the last day of each
March, June, September and December and with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property, services or securities or
otherwise) of Equity Interests of any other Person or any agreement to make any
such acquisition (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such short
sale);

 

-22-



--------------------------------------------------------------------------------

(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or equity interest in, or other extension of credit to, any
other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person;

(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit both before and after such
purchase or acquisition; or

(d) the entering into of any guarantee of, or other surety obligation (including
the deposit of any Equity Interests to be sold) with respect to, Debt of any
other Person;

provided that accounts receivable acquired in the ordinary course of business do
not constitute Investments.

“Issuing Bank” means each of Wells Fargo Bank, N.A., BMO Harris Financing, Inc.,
and Barclays Bank PLC, in each case, in its capacity as the issuer of Letters of
Credit, and its successors in such capacity as provided in Section 2.08(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. In the event there is more than one Issuing Bank hereunder at
any time, references herein and in the other Loan Documents to the “Issuing
Bank” shall be deemed to refer to the Issuing Bank in respect of the applicable
Letter of Credit, or to all Issuing Banks, as the context requires.

“LC Commitment” at any time means $250,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the aggregate Undrawn Amount of all
outstanding Letters of Credit at such time plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.02 opposite such Issuing Bank’s name.

“Lender Treasury Management Agreement” means a Treasury Management Agreement
between the Borrower or any other Credit Party, on the one hand, and any
counterparty that is a Treasury Management Lender, on the other hand.

 

-23-



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and any Existing Letter of Credit.

“Letter of Credit Agreements” means (a) all letter of credit applications and
other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit and (b) all “Letter of Credit
Agreements” (as defined in the Existing Credit Agreement) assigned to and
assumed by the Borrower pursuant hereto.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if such rate that appears on such screen or page
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
comparable to such Eurodollar Borrowing and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Borrower or any other
Credit Party shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Liquidate” means, with respect to any Swap Agreement, the sale, assignment,
novation, unwind or early termination of all or any part of such Swap Agreement;
provided that for purposes of this definition, a Swap Agreement shall not be
deemed to have been Liquidated if, (a) such Swap Agreement is novated from the
existing counterparty to an Approved Counterparty, with the Borrower or another
Credit Party being the “remaining party” for purposes of such novation, or
(b) upon its sale, assignment, novation, unwind or early

 

-24-



--------------------------------------------------------------------------------

termination, it is replaced, in a substantially contemporaneous transaction,
with one or more Swap Agreements with prices, tenors and volumes not less
favorable to the Credit Parties than those of such replaced Swap Agreements and
without cash payments to the Borrower or any other Credit Party in connection
therewith. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

“Loan Documents” means this Agreement, the Notes, the Fee Letters, the Letter of
Credit Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having more than fifty percent (50%) of the
Aggregate Maximum Credit Amounts of all Non-Defaulting Lenders, and at any time
while any Loan or LC Exposure is outstanding, Non-Defaulting Lenders holding
more than fifty percent (50%) of the outstanding aggregate principal amount of
the Loans and participation interests in Letters of Credit of all Non-Defaulting
Lenders (in each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property (including by way of merger or consolidation) that
involves the payment of consideration by the Borrower and its Consolidated
Restricted Subsidiaries in excess of the lesser of (a) $50,000,000 and (b) the
greater of (i) five percent (5%) of the then effective Borrowing Base and
(ii) $25,000,000.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and the Guarantors taken as a whole, (b) the
ability of the Borrower or any Guarantor to perform its obligations under the
Loan Documents, or (c) the validity or enforceability of the Loan Documents or
the rights and remedies of the Administrative Agent, the Issuing Bank or any
Lender under the Loan Documents.

“Material Debt” means Debt (other than the Obligations) of the Borrower or any
other Credit Party with a principal amount in excess of the Threshold Amount.

“Material Disposition” means any disposition of Property or series of related
dispositions of Properties that yields gross proceeds to the Borrower or any of
its Consolidated Restricted Subsidiaries in excess of the lesser of
(a) $50,000,000 and (b) the greater of (i) five percent (5%) of the then
effective Borrowing Base and (ii) $25,000,000.

“Material Swap Obligation” means obligations owing by the Borrower or any other
Credit Party under one or more Swap Agreements with the same counterparty that,
at the time in question, have a net Swap Termination Value in favor of such
counterparty (i.e., the Borrower or such Credit Party is “out of the money”)
that exceeds the Threshold Amount.

“Maturity Date” means October 19, 2021.

 

-25-



--------------------------------------------------------------------------------

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means, at any time, any real or immovable Property owned by
the Borrower or any Guarantor which is subject to the Liens existing at such
time under the terms of the Security Instruments.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A or such other form approved by
the Administrative Agent, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

“Obligations” means any and all amounts owing or to be owing (including all
interest on any of the Loans, any interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Guarantor (or which could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) by the
Borrower or any Guarantor (whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, (b) to any Secured Swap Party under any Secured
Swap Agreement, but excluding any additional transactions or confirmations
entered into (i) after such Secured Swap Party ceases to be a Lender or an
Affiliate of a Lender or (ii) after assignment by a Secured Swap Party to
another Secured Swap Party that is not a Lender or an Affiliate of a Lender, or
(c) to any Treasury Management Lender under any Lender Treasury Management
Agreement, including in each case all renewals, extensions and/or rearrangements
of any of the above; provided that solely with respect to any Guarantor that is
not an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder, Excluded Swap Obligations of such Guarantor
shall in any event be excluded from “Obligations” owing by such Guarantor.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Business” means the business of acquiring, exploring, drilling,
exploiting, developing, producing, operating, treating, storing, gathering,
processing, and selling oil and gas and the products thereof, together with
activities (including physical and financial hedging and swapping) that are
ancillary thereto.

 

-26-



--------------------------------------------------------------------------------

“Oil and Gas Properties” means rights, titles, interests and estates in and to
oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature and including any interests
acquired pursuant to unit agreements, pooling agreements and declarations of
pooled units; provided, that, for the avoidance of doubt, “Oil and Gas
Properties” shall exclude all easements and rights of way used or to be used in
connection with any gathering system. Unless otherwise indicated herein, each
reference to the term “Oil and Gas Properties” means any and all Oil and Gas
Properties owned at the time in question by the Borrower and the other Credit
Parties.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 and Section 5.05).

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Permitted Control Group” means the “group” within the meaning of Section 13(d)
or 14(d) of the Exchange Act comprised of the parties (other than Parent) to
that certain Stockholders Agreement dated as of January 29, 2014, as amended by
that certain First Amendment to the Stockholders’ Agreement dated as of
August 8, 2014 (without giving effect to any subsequent amendments, joinders or
modifications thereto).

“Permitted Investors” means, collectively, (a) Rice Energy Irrevocable Trust and
(b) Daniel J. Rice III and his spouse, the descendants of Daniel J. Rice III and
their spouses, and any executor or personal representative of, or trust for the
benefit of, or limited liability company, corporation or partnership owned (80%
or more) by, any of the foregoing.

“Permitted Lien” means any Lien permitted under Section 9.03.

 

-27-



--------------------------------------------------------------------------------

“Permitted Tax Distributions” means, with respect to the Borrower, so long as it
is taxable as a partnership for United Stated federal income tax purposes, tax
distributions to the members of the Borrower that are not Guarantors in an
aggregate amount that does not exceed (a) the sum of the highest marginal United
States federal and New York state income tax rates applicable to individuals on
ordinary income, multiplied by (b) the Borrower’s federal net taxable income,
multiplied by (c) the percentage of ownership interests in the Borrower owned by
such member.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA (other than a multiemployer plan as defined in section 4001(a)(3) of
ERISA), that is subject to Title IV of ERISA or section 412 of the Code and that
is sponsored, maintained or contributed to by Parent, the Borrower, a Subsidiary
or an ERISA Affiliate or was, at any time during the six-year period prior to
the date hereof, sponsored, maintained or contributed to by Parent, the
Borrower, a Subsidiary or an ERISA Affiliate.

“Platform” has the meaning assigned such term in Section 8.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in San Francisco, California; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.

“Projected Volume” means, at any time, the Borrower’s reasonably anticipated
projected future production from Oil and Gas Properties of the Borrower and the
other Credit Parties.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
and “Proved Undeveloped Reserves” means Proved Reserves which are categorized as
“Undeveloped” in the Definitions.

 

-28-



--------------------------------------------------------------------------------

“Public Lender” has the meaning assigned such term in Section 8.01.

“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.

“PV10” means, as of any date of determination for any Person or group of
Persons, the present value of estimated future revenues less severance and ad
valorem taxes, operating, gathering, transportation and marketing expenses and
capital expenditures from the production of Proved Reserves on such Person’s or
such group’s Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant hereto, calculated in accordance with the SEC
guidelines and using the Five-Year Strip Price for crude oil (WTI Cushing) and
natural gas (Henry Hub), quoted on the New York Mercantile Exchange (or its
successor) on such date of determination, adjusted for any basis differential,
quality and gravity, using prices and costs as of the date of estimation without
future escalation, without giving effect to non-property related expenses such
as general and administrative expenses, debt service, future income tax expense
and depreciation, depletion and amortization, and discounted using an annual
discount rate of 10%. PV10 shall be adjusted to give effect to the Swap
Agreements with Approved Counterparties then in effect.

“Qualified ECP Counterparty” means, in respect of any CFTC Hedging Obligation,
the Borrower and each Guarantor to the extent that such Person (a) has total
assets exceeding $10,000,000 at the time any guaranty of obligations under such
CFTC Hedging Obligation or any grant of a security interest to secure such CFTC
Hedging Obligation becomes effective or (b) otherwise constitutes an “eligible
contract participant” with respect to such Swap Agreement under the Commodity
Exchange Act and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

-29-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loan or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Maximum Credit Amounts of all Non-Defaulting
Lenders, and at any time while any Loan or LC Exposure is outstanding,
Non-Defaulting Lenders holding at least sixty-six and two-thirds percent
(66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Non-Defaulting Lenders (in
each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

“Reserve Report” means the Initial Reserve Report and each subsequent report, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of each of the following dates:

January 1, 2017 and each January 1 thereafter

July 1, 2017 and each July 1 thereafter

(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
other Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with the Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the
Borrower or any other Credit Party, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest in the Borrower or any other Credit Party.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

 

-30-



--------------------------------------------------------------------------------

“Rice Midstream Holdings” means Rice Midstream Holdings LLC, a Delaware limited
liability company.

“Rolling Period” means (a) for the fiscal quarters ending on December 31,
2016, March 31, 2017 and June 30, 2017, the period commencing on October 1, 2016
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on September 30, 2017 and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanction” means any economic or financial sanction or trade embargo imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.

“Sanctioned Country” means, at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions
(including Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Firm Transportation Reimbursement Agreement” means any Firm
Transportation Reimbursement Agreement solely to the extent that (a) the
applicable transportation provider requires the credit support or performance
assurance to which such Firm Transportation Reimbursement Agreement relates to
be provided by or on behalf of the Borrower or any other Credit Party and
(b) the Firm Transportation Reimbursement Obligation Amount as of any date of
determination does not exceed the Specified Monthly Transportation Price as of
such date multiplied by 12 months, provided that, to the extent any such Firm
Transportation Reimbursement Agreement obligates the Borrower or any other
Credit Party to reimburse such Lender or Affiliate of a Lender for any credit
support or performance assurance in excess of the amount referred to in the
foregoing clause (b), the Borrower’s or such Credit Party’s obligation to
reimburse such Lender or Affiliate of a Lender for such credit support of
performance assurance in excess of such amount shall be deemed not to be a
Secured Firm Transportation Reimbursement Agreement (but the remainder of the
agreement (i.e. the agreement to the extent the reimbursement obligation does
not exceed the amount referred to in the foregoing clause (b)) may constitute a
Secured Firm Transportation Reimbursement Agreement).

 

-31-



--------------------------------------------------------------------------------

“Secured Lender Physical Contract” means (a) any Specified Commodity Sale
Contract and (b) any Secured Firm Transportation Reimbursement Agreement;
provided that, notwithstanding anything to the contrary contained herein,
(i) any additional confirmations or transactions entered into under any such
contract after such Lender or an Affiliate of a Lender ceases to be a Lender or
an Affiliate of a Lender shall be deemed not to be a “Secured Lender Physical
Contract” and (ii) if each party to any such contract expressly provides in
writing (whether in a master agreement, in a transaction confirmation, or
otherwise) that such contract (or a specified portion of such contract or a
specified transaction under such contract, including any Firm Transportation
Reimbursement Agreement associated with a Specified Commodity Sale Contract) is
not a Secured Lender Physical Contract as defined in this Agreement, then to the
extent so provided, such contract (or a specified portion of such contract or a
specified transaction under such contract) shall not constitute a Secured Lender
Physical Contract for the purposes of this Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Treasury Management Lenders and Secured Swap Parties, and “Secured Party”
means any of them individually.

“Secured Swap Agreement” means (a) any Swap Agreement between (i) the Borrower
or any other Credit Party and (ii) any Lender or Affiliate of a Lender that
exists on the Effective Date, and (b) any Swap Agreement between (i) the
Borrower or any other Credit Party and (ii) any Person that is, on the date such
Swap Agreement was entered into, a Lender or an Affiliate of a Lender, in each
case, even if such Person subsequently ceases to be a Lender (or an Affiliate
thereof) for any reason.

“Secured Swap Obligations” means Obligations referred to in clause (b) of the
definition of Obligations.

“Secured Swap Party” means the counterparty opposite the Borrower or any other
Credit Party under any Secured Swap Agreement.

“Securities Account” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments,
supplements or certificates described or referred to in Exhibit E, and any and
all other agreements, instruments, supplements, consents or certificates
(including the Guaranty and Collateral Agreement) now or hereafter executed and
delivered by the Borrower, any other Credit Party, or any other Person (other
than Secured Swap Agreements or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Obligations pursuant
to this

 

-32-



--------------------------------------------------------------------------------

Agreement) in order to guarantee or provide collateral security for the payment
or performance of the Obligations, the Notes, this Agreement or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Senior Notes” means unsecured notes or bonds from time to time issued pursuant
to one or more public or private capital markets financings (in each case, as
modified, renewed, refunded, replaced in any manner or refinanced in whole or in
part from time to time in compliance with this Agreement); provided that
(i) such notes or bonds do not provide for any amortization of principal or any
scheduled or mandatory prepayments, redemptions, repayments, or defeasance of
principal on any date prior to 91 days after the Maturity Date (other than
provisions requiring offers to repurchase in connection with asset sales or any
change of control), (ii) such notes or bonds have a scheduled maturity date that
is no earlier than 91 days after the Maturity Date, (iii) the financial ratio
covenants, negative covenants and events of default pertaining to such notes or
bonds are not materially more onerous, taken as a whole, than the financial
ratio covenants, negative covenants and Events of Default contained in this
Agreement and (iv) both immediately before and immediately after giving effect
to the incurrence of any principal Debt under such notes or bonds, no Event of
Default or Borrowing Base Deficiency exists or would exist after giving effect
to any concurrent repayment of other Debt with the proceeds of such incurrence
and any automatic reduction in the Borrowing Base pursuant to Section 2.07(e).

“Senior Notes Debt” means unsecured Debt in respect of Senior Notes, including
the principal amounts owing thereunder and any associated obligations to pay
interest, premiums, indemnifications, expenses, costs or other amounts.

“Senior Notes Documents” means each indenture or agreement providing for Senior
Notes Debt, the Senior Notes, all guaranties of Senior Notes, and any other
instruments or agreements made or delivered by Parent, the Borrower or any
Restricted Subsidiary in connection with such Senior Notes Debt in each case, as
amended, restated, modified, supplemented, renewed or replaced in any manner
(whether upon or after termination or otherwise) from time to time.

“Specified Average Monthly Volume” means, with respect to any Specified
Commodity Sale Contract, the average monthly volume of Hydrocarbons to be sold
pursuant to such Specified Commodity Sale Contract during the last 12 months of
the term of such Specified Commodity Sale Contract (or, if the term of any such
Specified Commodity Sale Contract is shorter than 12 months, the average monthly
volume of Hydrocarbons to be sold pursuant to such Specified Commodity Sale
Contract during the term thereof).

“Specified Commodity Sale Contract” means any contract for the sale of
Hydrocarbons for a price to be calculated at the time of delivery based on the
market or index price for a location other than the delivery point (as defined
in such sale contract) of the Hydrocarbons sold pursuant to such sale contract
(together with any related asset management agreement for the release of
transportation capacity between such locations), which sale transaction is
intended to be settled by physical delivery of such Hydrocarbons by the Borrower
or any other Credit Party to a Person that is, on the date such contract is
entered into, a Lender or an Affiliate of a Lender, in each case even if such
Person subsequently ceases to be a Lender or an Affiliate of a Lender for any
reason.

 

-33-



--------------------------------------------------------------------------------

“Specified Monthly Transportation Price” means, with respect to any Firm
Transportation Reimbursement Agreement, the monthly price that the applicable
transportation provider (i.e. the transportation provider to which the credit
support or performance assurance giving rise to such Firm Transportation
Reimbursement Agreement is provided) is contractually entitled to charge to
transport the Specified Average Monthly Volume under the Specified Commodity
Sale Contract associated with such Firm Transportation Reimbursement Agreement
as of any date of determination.

“Specified Purchase Agreement Representations” means such of the representations
made by or on behalf of the Vantage Parties in the Vantage Acquisition Agreement
(including those contained in Article IV of the Vantage Acquisition Agreement)
as are material to the interests of the Lenders (in their capacities as such),
but only to the extent Parent has the right to terminate its obligations under
the Vantage Acquisition Agreement or decline to consummate the Vantage
Acquisition as a result of a breach of such representations in the Vantage
Acquisition Agreement.

“Specified Representations” means representations and warranties of Parent, the
Borrower and the other Credit Parties contained in Sections 7.01, 7.02, 7.03
(solely with respect to clause (b) thereof), 7.08, 7.21, 7.22 (with respect to
solvency of Parent and its Consolidated Restricted Subsidiaries, on a
consolidated basis after giving effect to the Vantage Acquisition and the other
Transactions) and 7.23.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person the accounts of which would be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, or (b) any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
are, as of such date, owned, Controlled or held by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

-34-



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.

“Super Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having more than eighty percent (80%) of the
Aggregate Maximum Credit Amounts of all Non-Defaulting Lenders, and at any time
while any Loans or LC Exposure is outstanding, Non-Defaulting Lenders holding
more than eighty percent (80%) of the outstanding aggregate principal amount of
the Loans and participation interests in Letters of Credit of all Non-Defaulting
Lenders (in each case without regard to any sale by a Non-Defaulting Lender of a
participation in any Loan under Section 12.04(c)).

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (i) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the other Credit Parties shall be a Swap Agreement and (ii) no sale of a
commodity for deferred shipment or delivery that is intended to be physically
settled (other than a forward sale contract to the extent that it provides, at
the time such contract (or a specified portion of such contract or a specified
transaction under such contract) is entered into, for all in fixed prices;
provided, that, the Borrower’s or any other Credit Party’s election for “first
of month” pricing or other one month pricing pursuant to a forward sale contract
for deliveries of Hydrocarbons for the immediately following calendar month
shall be deemed not to be a contract for an all in fixed price for purposes of
this definition) shall be a Swap Agreement pursuant to this clause (a), and
(b) any Secured Lender Physical Contract. If multiple transactions are entered
into under a master agreement, each transaction is a separate Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements (including, without duplication, any
unpaid amounts due on the date of calculation).

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

-35-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Threshold Amount” means the lesser of (a) $50,000,000 and (b) the greater of
(i) five percent (5.0%) of the then effective Borrowing Base and
(ii) $25,000,000.

“Transactions” means, (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder, and the grant of Liens by the Borrower on Mortgaged Properties
and other Collateral pursuant to the Security Instruments, (b) with respect to
each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Obligations
by such Guarantor and the grant by such Guarantor of Liens on Mortgaged
Properties and other Collateral pursuant to the Security Instruments, and
(c) with respect to each Credit Party, the execution, delivery and performance
by such Credit Party of each agreement entered into by it in connection with the
consummation of the Vantage Acquisition and the Midstream Contribution.

“Transfer” has the meaning assigned to such term in Section 9.11.

“Treasury Management Agreement” means any agreement to provide cash management
services, including treasury, depositing, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Treasury Management Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Undrawn Amount” means, at any time, with respect to any Letter of Credit, the
maximum amount that may be drawn under such Letter of Credit after giving effect
to (a) all provisions in such Letter of Credit providing for future automatic
increases in the amount that may be drawn under such Letter of Credit
(regardless of whether such automatic increases have then occurred at such time)
and (b) any amounts previously drawn under such Letter of Credit.

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York or of any other state the laws of which
are required as a result thereof to be applied in connection with the
attachment, perfection or priority of, or remedies with respect to,
Administrative Agent’s or any Secured Party’s Lien on any Collateral.

 

-36-



--------------------------------------------------------------------------------

“Unproven Acreage” means, at any time, all Oil and Gas Properties that had no
Proved Reserves attributed thereto in the then most recent Reserve Report
(including, for the avoidance of doubt, Oil and Gas Properties not evaluated in
the most recent Reserve Report).

“Unrestricted Parent Entity” means any subsidiary of Parent other than the
Borrower.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower (a) designated as
such on Schedule 7.14, (b) which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.15
or (c) that is a subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(iii).

“Vantage Oil and Gas Properties” means all Oil and Gas Properties indirectly
acquired by Parent in connection with the Vantage Acquisition (other than any
gathering, transporting or processing assets owned by the Vantage Midstream
Entities).

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes,

 

-37-



--------------------------------------------------------------------------------

Exhibits and Schedules to, this Agreement. No provision of this Agreement or any
other Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements referred to in Section 7.04(a) except for changes in
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent as part of, or along with, the audited
annual financial statements delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants set forth in ARTICLE IX is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods. Notwithstanding anything
herein to the contrary, for the purposes of calculating any of the ratios tested
under Section 9.01, and the components of each of such ratios, subject to the
proviso at the end of the definition of “EBITDAX” in Section 1.02 hereof, Parent
(except to the extent expressly provided in the definition of “Consolidated Net
Funded Debt”) and all Unrestricted Subsidiaries, and all subsidiaries of the
Unrestricted Subsidiaries (including their assets, liabilities, income, losses,
cash flows, and the elements thereof) shall be excluded, except for any cash
dividends or distributions actually paid by any Unrestricted Subsidiary or any
of its subsidiaries to the Borrower or any Restricted Subsidiary, which shall be
deemed to be income to the Borrower or such Restricted Subsidiary when actually
received by it.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or the total Revolving Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign

 

-38-



--------------------------------------------------------------------------------

branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that, notwithstanding the foregoing, an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. Upon request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and (i) in the case of any Lender party hereto as of the date of
this Agreement, such Note shall be dated as of the date of this Agreement,
(ii) in the case of any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, such Note shall be dated as of the effective date of
the Assignment and Assumption, or (iii) in the case of any Lender that becomes a
party hereto in connection with an increase in the Aggregate Elected Commitment
Amounts pursuant to Section 2.06(c), as of the effective date of such increase,
in each case, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed. In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall, upon request of such Lender, deliver or cause to be delivered on
the effective date of such increase or decrease, a new Note payable to such
Lender in a principal amount equal to its Maximum Credit Amount after giving
effect to such increase or decrease, and otherwise duly completed, against
return to the Borrower of the Note so replaced. The date, amount, Type, interest
rate and, if applicable, Interest Period of each Loan made by each Lender, and
all payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender. Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e). Each such telephonic

 

-39-



--------------------------------------------------------------------------------

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the amount of the then
effective Aggregate Elected Commitment Amounts, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

(f) certifying that, if the principal amount of such Borrowing plus the
aggregate amount of cash and Cash Equivalents of Parent, the Borrower and the
Consolidated Restricted Subsidiaries at the time of such Borrowing (before
giving effect thereto) exceeds the Excess Cash Threshold, then (i) the proceeds
of the Borrowing will be used as set forth on an exhibit to such Borrowing
Request (which use of proceeds will be something other than cash on balance
sheet) within five (5) Business Days of the date of such Borrowing and
(ii) after giving effect to such use of proceeds, Parent, the Borrower and the
Consolidated Restricted Subsidiaries will not have any Excess Cash; and

(g) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the least of (x) the Aggregate Maximum
Credit Amounts, (y) the then effective Borrowing Base and (z) the then effective
Aggregate Elected Commitment Amounts).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall

 

-40-



--------------------------------------------------------------------------------

have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or e-mail to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision

 

-41-



--------------------------------------------------------------------------------

hereof, if an Event of Default has occurred and is continuing: no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with a Lender and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at in the case of such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts;
Increase, Reduction and Termination of Aggregate Elected Commitment Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts, the Borrowing Base or the Aggregate Elected Commitment
Amounts is terminated or reduced to zero, then the Commitments shall terminate
on the effective date of such termination or reduction.

 

-42-



--------------------------------------------------------------------------------

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $2,000,000, (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c)(i),
the total Revolving Credit Exposures would exceed the total Commitments, and
(C) upon any reduction of the Aggregate Maximum Credit Amounts that would
otherwise result in the Aggregate Maximum Credit Amounts being less than the
Aggregate Elected Commitment Amounts, the Aggregate Elected Commitment Amounts
shall be automatically reduced (ratably among the Lenders in accordance with
each Lender’s Applicable Percentage) so that they equal the Aggregate Maximum
Credit Amounts as so reduced.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

(c) Increases, Reductions and Terminations of Aggregate Elected Commitment
Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amounts then in effect by increasing
the Elected Commitment of a Lender or by causing a Person that is acceptable to
the Administrative Agent that at such time is not a Lender to become a Lender
(any such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be Parent, an Affiliate of
Parent or a natural person.

(ii) Any increase in the Aggregate Elected Commitment Amounts shall be subject
to the following additional conditions:

(A) such increase shall not be less than $15,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Elected Commitment Amounts exceed the
Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amounts more than once before the next
Scheduled Redetermination Date (for the sake of clarity, all increases in the
Aggregate Elected Commitment Amount effective on a single date shall be deemed a
single increase in the Aggregate Elected Commitment Amount for purposes of this
Section 2.06(c)(ii)(B));

 

-43-



--------------------------------------------------------------------------------

(C) no Default shall have occurred and be continuing on the effective date of
such increase or would result therefrom;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays any compensation required by
Section 5.02;

(E) no Lender’s Elected Commitment may be increased without the consent of such
Lender;

(F) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by increasing the Elected Commitment of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H (an “Elected Commitment Increase
Certificate”); and

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit I (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500 (provided that the Administrative
Agent may, in its discretion, elect to waive such processing and recordation fee
in connection with any such increase), and the Borrower shall (1) if requested
by the Additional Lender, deliver a Note payable to such Additional Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed and (2) pay any applicable fees as may have been agreed to between the
Borrower and the Additional Lender, and, to the extent applicable and agreed to
by the Borrower, the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid any
compensation required by Section 5.02): (A) the amount of the Aggregate Elected
Commitment Amounts shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, the Lender or
the Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Elected Commitment Amounts (and the resulting
modifications of each Lender’s Maximum Credit Amount pursuant to
Section 2.06(c)(iv) or Section 2.06(c)(v)).

 

-44-



--------------------------------------------------------------------------------

(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amounts pursuant to
this Section 2.06(c), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amounts represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (B) Annex I to this Agreement shall be
deemed amended to reflect the Elected Commitment of each Lender (including any
Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Applicable Percentages.

(vi) The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amounts; provided that (A) each reduction of the Aggregate
Elected Commitment Amounts shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (B) the Borrower shall not reduce
the Aggregate Elected Commitment Amounts if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the total
Revolving Credit Exposures would exceed the Aggregate Elected Commitment Amounts
as reduced.

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amounts under
Section 2.06(c)(vi) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable. Any
termination or reduction of the Aggregate Elected Commitment Amounts shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

(viii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amounts, the Aggregate
Elected Commitment Amounts shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base (and Annex I shall be deemed amended to
reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitment Amounts).

 

-45-



--------------------------------------------------------------------------------

(ix) Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (A) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (B) each Lender has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.06(c)(ii)(A)) without the requirement that any Lender
deliver an Elected Commitment Increase Certificate or that the Borrower pay any
amounts under Section 5.02, and Annex I shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment and the Aggregate Elected
Commitment Amount. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date thereafter, the amount of the
Borrowing Base shall be $1,000,000,000. It is understood and agreed that the
initial Borrowing Base hereunder was determined on the basis of the Oil and Gas
Properties evaluated in the Initial Reserve Report (and for the avoidance of
doubt the Vantage Oil and Gas Properties were not evaluated for purposes of
determining the Initial Borrowing Base). Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.07(e) and Section 9.11.

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined in accordance with this Section 2.07 (each such redetermination, a
“Scheduled Redetermination”) based on the Reserve Reports prepared as of the
following dates:

January 1, 2017 and each January 1 thereafter

July 1, 2017 and each July 1 thereafter

In addition, (i) the Borrower may elect to cause, by notifying the
Administrative Agent thereof, and the Administrative Agent shall cause, at the
election and direction of the Required Lenders, by notifying the Borrower
thereof, one time between Scheduled Redeterminations, the Borrowing Base to be
redetermined between Scheduled Redeterminations, (ii) upon any Additional
Interim Redetermination Event, the Administrative Agent shall, at the election
and direction of the Majority Lenders, by notifying the Borrower thereof, cause
the Borrowing Base to be redetermined between Scheduled Redeterminations, and
(iii) the Borrower may elect, by notifying the Administrative Agent of any
acquisition of Oil and Gas Properties by the Borrower or any other Credit Party
with a purchase price in the aggregate of at least the greater of
(A) $12,500,000 and (B) ten percent (10%) of the then effective Borrowing Base,
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations. Each redetermination of the Borrowing Base pursuant to the
immediately preceding sentence is referred to herein as an “Interim
Redetermination” and shall be effectuated in accordance with this Section 2.07.

 

-46-



--------------------------------------------------------------------------------

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of the Reserve
Report and the certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and such other reports, data and
supplemental information, including the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt) as the Administrative Agent deems appropriate in
its sole discretion and consistent with its normal oil and gas lending criteria
as it exists at the particular time. In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then, on or before each March 15 and September 15 (or such date promptly
thereafter as reasonably practicable) of each year following the date of
delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders (in each Lender’s sole
discretion consistent with its normal oil and gas criteria as it exists at the
particular time) as provided in this Section 2.07(c)(iii). Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence

 

-47-



--------------------------------------------------------------------------------

shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to Section 2.07(c)(iii)
or adjusted pursuant to Section 2.07(e) or Section 9.11, the Administrative
Agent shall notify the Borrower and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before April 1, 2017 and thereafter each October 1 or April 1, as
applicable, following such notice (or, in each case, such date promptly
thereafter as reasonably practicable), or if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 9.11, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination, Interim
Redetermination or adjusted Borrowing Base shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Issuance of Senior Notes. In addition to
the other redeterminations of the Borrowing Base provided for herein, and
notwithstanding anything to the contrary set forth herein, upon the issuance of
any Senior Notes by any Credit Party permitted by Section 9.02(e), the Borrowing
Base then in effect shall be automatically reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Senior Notes
(without regard to any initial issue discount), and, in each case, the Borrowing
Base as so reduced shall become the new Borrowing Base immediately upon the date
of such issuance, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank, and the Lenders on such date until the next
redetermination or modification of the Borrowing Base pursuant to this
Agreement.

 

-48-



--------------------------------------------------------------------------------

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. The aggregate amount of the outstanding
Letters of Credit issued by any Issuing Bank shall not exceed such Issuing
Bank’s LC Issuance Limit and the aggregate amount of all outstanding Letters of
Credit issued by all Issuing Banks shall not exceed the LC Commitment. Each
Letter of Credit shall be in a minimum face amount of Twenty-Five Thousand
Dollars ($25,000) (or such lesser amount as may be agreed to by Issuing Bank).
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than five
(5) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the then
effective Aggregate Elected Commitment Amounts and whether a Borrowing Base
Deficiency exists at such time, the current total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

-49-



--------------------------------------------------------------------------------

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment, (B) the
aggregate amount of outstanding Letters of Credit issued by the applicable
Issuing Bank does not exceed the LC Issuance Limit of such Issuing Bank, and
(C) the total Revolving Credit Exposures shall not exceed the total Commitments
(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amounts). No letter of credit issued by the Issuing Bank (if the Issuing Bank is
not the Administrative Agent) shall be deemed to be a “Letter of Credit” issued
under this Agreement unless the Issuing Bank has requested and received written
confirmation from the Administrative Agent that the representations by Borrower
contained in clauses (A) and (C) of the immediately preceding sentence are true
and correct).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension), and (ii) the date that is
five Business Days prior to the Maturity Date. Each Letter of Credit with a one
(1) year term may provide for the renewal thereof for additional one (1) year
periods; provided that no such period shall extend beyond the date described in
clause (ii) above.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the

 

-50-



--------------------------------------------------------------------------------

Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, unless the Borrower has
notified the Administrative Agent that it intends to reimburse all or part of
such LC Disbursement without using Loan proceeds or has submitted a Borrowing
Request with respect thereto, the Borrower shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does
hereby request under such circumstances, that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement or this Agreement, or any term or provision therein, any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or any Letter of Credit Agreement, or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error,

 

-51-



--------------------------------------------------------------------------------

omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise due care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or by the
Issuing Bank’s gross negligence or willful misconduct. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with

 

-52-



--------------------------------------------------------------------------------

respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. Schedule 1.02 shall be
amended upon the written agreement of the Borrower, the Administrative Agent and
any successor Issuing Bank to set forth such Issuing Bank’s LC Issuance Limit,
and no successor Issuing Bank shall be an “Issuing Bank” hereunder until such
amendment is effective.

(j) Cash Collateralization.

(i) If the Borrower is required to Cash Collateralize the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c), or
the Borrower is required to Cash Collateralize a Defaulting Lender’s LC Exposure
pursuant to Section 4.05(a)(v), then the Borrower shall Cash Collateralize such
LC Exposure or the excess attributable to such LC Exposure, as the case may be,
as of such date. In addition, if the Commitments are terminated or the Loans
become due and payable pursuant to Section 10.02(a) or the Loans are not paid in
full on the Maturity Date, then the Borrower shall deposit, in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure.

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the Lenders, a security interest in and Lien on each
account (a “Collateral Account”) in which the Borrower has Cash Collateralized
any obligation hereunder and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor
(collectively, the “Cash Collateral”). The Borrower, and to the extent granted
by any Defaulting Lender, such Defaulting Lender, agrees to maintain, or cause
to be maintained, such security interest as an exclusive first priority and
continuing perfected security interest. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided
(other than Permitted Liens), or that the total amount of such Cash Collateral
is less than the minimum collateral amount required hereunder, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(iii) The Borrower’s obligation to Cash Collateralize pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any Restricted Subsidiary may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.

 

-53-



--------------------------------------------------------------------------------

(iv) Each Collateral Account and all Cash Collateral shall secure the payment
and performance of the Borrower’s and the Guarantors’ Obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over each Collateral Account and the Cash Collateral. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in each Collateral Account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to Cash Collateralize hereunder in
connection with any prepayment pursuant to Section 3.04(c), then such Cash
Collateral will be returned to the Borrower promptly after the Revolving Credit
Exposure ceases to exceed the Borrowing Base. If the Borrower is required to
Cash Collateralize hereunder pursuant to Section 4.05(a)(v), then such Cash
Collateral shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.08(j) following the elimination or reduction of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender) such that there exists excess Cash Collateral; provided
that, subject to Section 4.05 the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations, and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall be returned to the Borrower but shall remain subject to the
security interest granted pursuant to the Loan Documents. If the Borrower is
required to Cash Collateralize hereunder pursuant to the final sentence of
Section 2.08(j)(i), then such Cash Collateral shall be returned to the Borrower
within three Business Days after the LC Exposure has been reduced to zero.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin for ABR Borrowings, but in no
event to exceed the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for Eurodollar Borrowings, but in no event
to exceed the Highest Lawful Rate.

 

-54-



--------------------------------------------------------------------------------

(c) Post-Default Rate. Notwithstanding the foregoing, if (i) an Event of Default
specified in Section 10.01(a), 10.01(b), 10.01(h) or 10.01(i) has occurred and
is continuing, or (ii) the Required Lenders so elect (or direct the
Administrative Agent to so elect) in connection with the occurrence and
continuance of any other Event of Default, then in each case all Loans
outstanding shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate otherwise applicable to such Loans
(including the Applicable Margin applicable with respect to such Loans), but in
no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that interest accrued pursuant to Section 3.02(c) shall be payable on
demand. In the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

-55-



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any optional
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each such partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each such
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and shall be accompanied by accrued interest to the extent
required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b) or any reduction in the
Aggregate Elected Commitment Amounts pursuant to Section 2.06(c), the total
Revolving Credit Exposures exceed the total Commitments, then the Borrower shall
prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralize such excess as provided in Section 2.08(j).

(ii) Upon any Scheduled Redetermination or Interim Redetermination, if the total
Revolving Credit Exposures exceed the redetermined or adjusted Borrowing Base,
then the Borrower will reduce such excess to zero by taking one or more of the
following actions:

(A) within thirty days thereafter, prepaying the Borrowings, and if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure,
Cash Collateralizing such excess as provided in Section 2.08(j);

(B) within thirty days thereafter, adding additional Oil and Gas Properties of
the Borrower and the other Credit Parties to the Reserve Report (and, if
required under Section 8.14, mortgaging additional Oil and Gas Properties in
compliance with the requirements of Section 8.14) that, in each case, are
acceptable to the Administrative Agent and the Lenders and would result in an
increase to the Borrowing Base; or

(C) within thirty days thereafter, electing to make (and thereafter paying in
accordance with such election) six equal monthly payments that collectively
prepay the Borrowings until such excess is reduced to zero (and if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure,
Cash Collateralize such excess as provided in Section 2.08(j)), with the first
such payment being due and payable within such thirty days and each subsequent
payment being due and payable on the same day in each of the subsequent calendar
months;

 

-56-



--------------------------------------------------------------------------------

provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date.

(iii) Upon any adjustment to the Borrowing Base pursuant to Section 2.07(e) or
Section 9.11, if the total Revolving Credit Exposures exceed the Borrowing Base
as adjusted, then the Borrower shall prepay the Borrowings in an aggregate
principal amount equal to such excess and if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, Cash Collateralize such
excess as provided in Section 2.08(j). The Borrower shall be obligated to make
such prepayment and/or Cash Collateralize such excess on the third
(3rd) Business Day after it receives the applicable New Borrowing Base Notice in
accordance with Section 2.07(d); provided that all payments required to be made
pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. All prepayments permitted or required under this
Section 3.04 shall include breakage expense, if any, required under Section 5.02
and shall be without premium or penalty.

Section 3.05 Fees.

(a) Commitment Fees. Except as otherwise provided in Section 4.05(a)(iii), the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the applicable Commitment Fee
Rate on the average daily amount of the unused amount of the Commitment of such
Lender during the period from and including the date of this Agreement to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Termination Date, commencing on the first such date to occur after the
date hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

-57-



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure. The Borrower also agrees to pay to the Issuing
Bank, for its own account,(i) a fronting fee, which shall be payable at issuance
of each Letter of Credit in an amount equal to the greater of $500 or 0.125% of
the face amount of such Letter of Credit (which, for purposes of this clause
(i), shall mean the maximum face amount of such Letter of Credit after giving
effect to all provisions in such Letter of Credit providing for future automatic
increases in the amount that may be drawn under such Letter of Credit) and
(ii) the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the date of this Agreement; provided that all such fees shall be payable
on the Termination Date and any such fees accruing after the Termination Date
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this Section 3.05(b) shall be payable within 10 days after demand. All
participation fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letters.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the

 

-58-



--------------------------------------------------------------------------------

account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest

 

-59-



--------------------------------------------------------------------------------

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 4.03 Deductions by the Administrative Agent.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise hereunder, then
the Administrative Agent may, in its sole discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder, in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set-off shall have received a payment
in respect of its Revolving Credit Exposure which results in its Revolving
Credit Exposure being less than its Applicable Percentage of the aggregate
Revolving Credit Exposures, then (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.05 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.05, and all amounts due and
owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Obligations. Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.03(b), all principal will be paid
ratably as provided in Section 10.02(c).

Section 4.04 Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless an Event of Default
has occurred and is continuing, the Administrative Agent and the Lenders will
neither notify the purchaser or purchasers of such production nor take any

 

-60-



--------------------------------------------------------------------------------

other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and the other Credit Parties and the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and the other Credit Parties.

Section 4.05 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent not prohibited by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders, Majority
Lenders and Super-Majority Lenders and in Section 12.02(b).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.08(j); sixth, to the payment of any amounts owing to the Lenders or
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 6.02 or Section 6.03, as applicable,
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being

 

-61-



--------------------------------------------------------------------------------

applied to the payment of any Loans of, and LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit are held by the Lenders pro rata in
accordance with the Commitments without giving effect to Section 4.05(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 4.05(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.08(j).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (iii)(B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 12.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, within one Business Day following the
written request of the Administrative Agent or any Issuing Bank (with a copy to
the Administrative Agent), the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law,

 

-62-



--------------------------------------------------------------------------------

Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to subsection (iv) and any
Cash Collateral provided by such Defaulting Lender) in accordance with the
procedures set forth in Section 2.08(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 4.05(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, Issuing
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit unless it will have no Fronting Exposure after giving effect thereto.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes or (B) Taxes described in clauses (c) through (d) of the
definition of Excluded Taxes and (C) Other Connection Taxes) on its Loans, Loan
principal, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender in respect of any Eurodollar
Loan (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

 

-63-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, upon receipt of a certificate
described in the following subsection (c) the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten days after
receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than nine
months prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the nine month
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert or continue any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.05, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to be the excess, if any, of (x) the
amount of interest

 

-64-



--------------------------------------------------------------------------------

which would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(y) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty days
after receipt thereof.

Section 5.03 Taxes.

(a) Issuing Bank. For purposes of this Section 5.03, the term “Lender” includes
Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(b)), (i) the Administrative Agent, any Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or such Guarantor shall make
such deductions and (iii) the Borrower or such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes that have been paid by the Administrative Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within thirty days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid or payable by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

-65-



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

-66-



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable;

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(h) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(i) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent,

 

-67-



--------------------------------------------------------------------------------

such Lender or the Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to the
Borrower pursuant to this paragraph (i) to the extent such payment would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

(j) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and such Lender has not prevented such required payment by
designating a different lending office in accordance with Section 5.04, (c) any
Lender is a Defaulting Lender, (d) the Super Majority Lenders have provided
their consent to increase the Borrowing Base pursuant to Section 2.07(c)(iii),
but any Lender has not provided such consent, or (e) any Lender has given notice
pursuant to Section 5.06 that it is unable to make or maintain Eurodollar Loans
but Lenders constituting Majority Lenders have not given such notice, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent (and in the case of clause (d) above, within thirty
(30) days of the effectiveness of the redetermination of the Borrowing Base
pursuant to Section 2.07(d)), require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04(b)), all its interests, rights (other than its existing rights
to payments pursuant to Section 5.01 or Section 5.03) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.04(b)(ii)(C), (ii) if such assignee is not already a
Lender, the Borrower shall have received the prior written consent of the
Administrative Agent and the

 

-68-



--------------------------------------------------------------------------------

Issuing Bank, which consent shall not unreasonably be withheld, (iii) such
assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iv) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, (v) such assignment does not conflict with applicable law; and (vi) in
the case of any assignment resulting from a Lender not consenting to increase
the Borrowing Base as described in clause (d), the applicable assignee shall
have consented to the applicable increase of the Borrowing Base. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The restatement and amendment of the Existing
Credit Agreement by this Agreement (including the obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit (excluding the
Existing Letters of Credit) hereunder) shall not become effective until the date
on which the Administrative Agent gives notice (as provided in the final
sentence of this Section) that each of the following conditions has been
satisfied (or waived in accordance with Section 12.02) prior to 2:00 p.m.,
Central Daylight Time, on November 10, 2016 (and, if not satisfied prior to such
time, this Agreement shall be null and void and of no force and effect):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all commitment and agency fees and all other fees and amounts due and payable on
or prior to the Effective Date, including, without duplication, (i)fees payable
pursuant to Section 3.05(c), (ii) fees payable pursuant to the Fee Letters and
(iii) to the extent invoiced at least two Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the fees and expenses of
Vinson & Elkins L.L.P., counsel to the Administrative Agent).

 

-69-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Borrower and each Guarantor,
including the Vantage Upstream Entities, setting forth (i) resolutions of the
members, board of directors or other appropriate governing body with respect to
the authorization of the Borrower or such Guarantor to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of the Borrower or such
Guarantor who are authorized to sign the Loan Documents to which the Borrower or
such Guarantor is a party and who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers, and (iv) the limited
liability company agreement, the articles or certificate of incorporation and
bylaws (or comparable organizational documents) of the Borrower and such
Guarantor, certified as being true and complete. The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each other Credit Party.

(d) On the Effective Date, (i) the Specified Purchase Agreement Representations
shall be true and correct and (ii) the Specified Representations shall be true
and correct in all material respects (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided, that to the extent that any Specified Representation is qualified by
or subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, the same shall be true and correct in all respects.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received a duly executed Note payable to
each Lender that has requested a Note in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments described on Exhibit E, including any
amendments thereto in connection with the amendment and restatement of the
Existing Credit Agreement by this Agreement. In connection with the execution
and delivery of the Security Instruments, the Administrative Agent shall be
reasonably satisfied that the Liens under the Security Instruments will, upon
the recording of the Security Instruments, be first priority, perfected Liens
(subject only to Permitted

 

-70-



--------------------------------------------------------------------------------

Liens) on (i) at least 85% of the total PV10 of the Borrowing Base Properties
evaluated in the Initial Reserve Report, (ii) all Unproven Acreage owned by the
Borrower and the Guarantors as of the Effective Date and mortgaged pursuant to
the Existing Credit Agreement, (iii) at least 25% of the total PV10 of the
Vantage Oil and Gas Properties evaluated in the Initial Vantage Reserve Report,
and (iv) all other Property purported to be pledged as Collateral pursuant to
the Security Instruments (including all of the Equity Interests in the Borrower
and each Restricted Subsidiary that are owned by a Credit Party (and to the
extent any such Equity Interests are certificated, the Borrower shall also have
caused the applicable Credit Party to deliver the original stock certificates
evidencing such Equity Interests together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof).

(h) The Administrative Agent shall have received satisfactory title information
as the Administrative Agent may reasonably require with respect to the status of
title to at least (i) 80% of the total PV10 of the Borrowing Base Properties
evaluated in the Initial Reserve Report and (ii) 25% of the total PV10 of all
Vantage Oil and Gas Properties evaluated in the Initial Vantage Reserve Report.

(i) The Administrative Agent shall have received an opinion of Thompson & Knight
LLP, special counsel to the Borrower and the Guarantors, and local counsel in
the States of Ohio and Pennsylvania, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and the other Credit Parties evidencing that the
Borrower and the other Credit Parties are carrying insurance in accordance with
Section 7.12.

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of Parent certifying that Parent and its Consolidated Restricted
Subsidiaries, on a consolidated basis after giving effect to the Transactions,
are solvent.

(l) The Administrative Agent shall have received or shall have available on-line
through the “Electronic Data Gathering, Analysis and Retrieval” system (or any
successor system thereof) maintained by the SEC (or any succeeding governmental
authority) (i) audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Parent, the Borrower and the
Borrower’s Consolidated Restricted Subsidiaries, for the three most recently
completed fiscal years ended at least 105 days before the Effective Date,
(ii) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent, the Borrower and the Borrower’s
Consolidated Restricted Subsidiaries, for each subsequent fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) ended at least 55 days before
the Effective Date (in each case, together with the corresponding comparative
period from the prior fiscal year), (iii) audited consolidated balance sheets as
of December 31, 2013, December 31, 2014 and December 31, 2015 and the related
statements of income, stockholders’ equity and cash flows of (A) Vantage Energy,
LLC, (B) Vantage Energy II, LLC and (C) Vista Gathering, LLC, in each case, for
the fiscal years ended December 31, 2013, December 31, 2014 and December 31,
2015, (iv) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of (A) Vantage Energy, LLC,
(B) Vantage Energy II, LLC and (C) Vista Gathering, LLC, in each case, for each

 

-71-



--------------------------------------------------------------------------------

subsequent interim fiscal period (other than the fourth fiscal quarter of any
fiscal year) ended at least 45 days before the Effective Date (in each case,
together with the corresponding comparative period from the prior fiscal year),
and (v) (i) a pro forma consolidated balance sheet of Parent as of the Effective
Date and (ii) pro forma consolidated projected statements of income,
stockholders’ equity and cash flows for Parent prepared on a quarterly basis for
the fiscal years ending December 31, 2016 and December 31, 2017, in each case,
prepared after giving effect to the Transactions and the other transactions
contemplated by this Agreement.

(m) The Administrative Agent shall have received the Initial Reserve Report and
the Initial Vantage Reserve Report, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(n) The Administrative Agent shall have received appropriate Uniform Commercial
Code search certificates reflecting no prior Liens encumbering the Properties of
the Borrower and the other Credit Parties for the State of Delaware and the
State of Pennsylvania, as applicable, and any other jurisdiction reasonably
requested by the Administrative Agent, other than those being released on or
prior to the Effective Date or Permitted Liens.

(o) To the extent requested in writing by the Administrative Agent at least 10
Business Days prior to the Effective Date, the Administrative Agent and the
Lenders shall have received, at least three (3) Business Days prior to the
Effective Date, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA PATRIOT Act.

(p) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying: (i) that the Credit Parties, Rice Midstream
Partners and the Vantage Parties have each received all consents and approvals
necessary for the consummation of the Vantage Acquisition and the Midstream
Contribution to the extent the failure to obtain such consents and approvals
would permit Parent, the Borrower or Rice Midstream Partners to terminate the
Vantage Acquisition Agreement or the Midstream Dropdown Agreement, as
applicable, (ii) that concurrently with the effectiveness of this Agreement and
the Borrowings to be made on the Effective Date, (A) Parent is consummating the
Vantage Acquisition and (B) Parent is consummating the Midstream Contribution,
in each case substantially in accordance with the terms of the Vantage
Acquisition Agreement and the Midstream Dropdown Agreement, as applicable
(without waiver or amendment of any term or condition of either such agreement
in any manner materially adverse to the interests of the Lenders without the
prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed), (iii) as to the final purchase
price (and form of consideration) being paid by Parent to the Vantage Sellers
(as defined in the Vantage Acquisition Agreement) as consideration for the
Vantage Acquisition after giving effect to all adjustments as of the closing
date contemplated by the Vantage Acquisition Agreement, (iv) as to the final
purchase price and form of consideration (which shall be not less than
$600,000,000 and shall be 100% cash) being paid to Parent or the Borrower as
consideration for the Equity Interests in the Vantage Midstream Entities after
giving effect to all adjustments as of the closing date contemplated by the
Midstream Dropdown Agreement, (v) that Parent shall have issued Equity Interests
in accordance with Section 6.01(q) below, (vi) the Credit Parties do not have
any Debt for borrowed money other than Debt under

 

-72-



--------------------------------------------------------------------------------

the Loan Documents and Debt permitted under the Credit Agreement, and
(vii) during the period beginning on September 26, 2016 and ending on the
Effective Date, the Credit Parties have not disposed of Borrowing Base
Properties having an aggregate Borrowing Base Value in excess of five percent
(5%) of the Borrowing Base in effect on September 26, 2016.

(q) The Administrative Agent shall have received evidence satisfactory to it
that, during the period beginning on September 26, 2016 and ending on the
Effective Date, Parent shall have issued common Equity Interests in a public
offering resulting in not less than $1,000,000,000 of gross cash proceeds to
Parent.

(r) The Administrative Agent shall have received evidence satisfactory to it
(including mortgage releases and UCC-3 financing statement terminations) that
(i) all Liens on the Vantage Oil and Gas Properties and the Equity Interests in
each of the Vantage Upstream Entities (in each case, other than Permitted Liens)
associated with any credit facilities and funded Debt have been released or
terminated, subject only to the filing of applicable terminations and releases
(or arrangements for such release and termination reasonably satisfactory to the
Administrative Agent have been made) and (i) all documents and instruments
evidencing financing arrangements of the Vantage Upstream Entities set forth on
Schedule 6.01 hereto, and any other Debt of the Vantage Upstream Entities (other
than Debt permitted under the Credit Agreement) have been, or substantially
concurrently with the closing of the Vantage Acquisition shall be, redeemed,
defeased or satisfied and discharged.

(s) As of the Effective Date, after giving effect to the Transactions (including
the initial Borrowings hereunder), the total Commitments shall exceed the total
Revolving Credit Exposure by not less than $400,000,000.

(t) Since December 31, 2015, there shall not have occurred a “Material Adverse
Effect” (as defined in the Vantage Acquisition Agreement) or a “Rice Material
Adverse Effect” (as defined in the Midstream Dropdown Agreement).

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Effective Date specifying its objection thereto. All
documents executed or submitted pursuant to this Section 6.01 by and on behalf
of Parent, the Borrower or any other Credit Party shall be in form and substance
satisfactory to the Administrative Agent and its counsel. The Administrative
Agent shall notify the Borrower and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.

 

-73-



--------------------------------------------------------------------------------

Section 6.02 Each Credit Event. The obligation of each Lender to make any new
Loan, and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions (provided,
that, with respect to any Loans to be funded on the Effective Date, only clauses
(d) and (e) below shall be applicable):

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except (i) to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date, and (ii) to
the extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects.

(c) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement.

(d) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (including an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.08(b),
as applicable.

(e) Solely with respect to any Borrowing of Loans, (i) Parent, the Borrower and
the Consolidated Restricted Subsidiaries shall not have any Excess Cash at the
time of such Borrowing or (ii) such Borrowing (after giving effect to the use of
proceeds therefrom (as certified by the Borrower in the applicable Borrowing
Request; provided, that, cash on balance sheet shall not be a permitted use of
such proceeds) on or around such date, but in any event, not to exceed five
(5) Business Days after such date) would not otherwise cause Parent, the
Borrower and the Consolidated Restricted Subsidiaries to have any Excess Cash.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in the foregoing clauses (a), (b) and (e).

Section 6.03 Additional Conditions to Letters of Credit. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that at the time of such
issuance, amendment or increase: (a) the terms of Section 4.05(c) will be
satisfied, (b) the LC Exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or the Borrower will Cash Collateralize the LC
Exposure in accordance with Section 4.05(a)(v), and (c) participating interests
in any such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in accordance with Section 4.05(a)(iv) (and Defaulting
Lenders shall not participate therein).

 

-74-



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Parent and the Borrower jointly and severally represent and warrant to the
Lenders that:

Section 7.01 Organization; Powers. The Borrower and each other Credit Party is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, limited liability company, or
partnership powers and have been duly authorized by all necessary corporate,
limited liability company or partnership action and, if required, action by any
holders of its Equity Interests (including any action required to be taken by
any class of directors, managers or supervisors, whether interested or
disinterested, as applicable, of the Borrower or any other Person, in order to
ensure the due authorization of the Transactions). Each Loan Document to which
the Borrower and each Guarantor is a party has been duly executed and delivered
by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect, other than (i) the recording and filing of the
Security Instruments as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
or an Event of Default under any provision of this Agreement other than this
Section 7.03 or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the limited
liability company agreements, charter, by-laws or other organizational documents
of the Borrower or any other Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other agreement regarding Debt binding upon the Borrower or any other Credit
Party or its Properties, or give rise to a right thereunder to require any
payment to be made by the Borrower or Credit Party and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower or any
other Credit Party (other than the Liens created by the Loan Documents).

 

-75-



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders Parent’s consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2015, reported on by
Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2016, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Parent, the Borrower and the Borrower’s Consolidated Restricted
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.

(b) No Material Adverse Effect has occurred since December 31, 2015.

(c) Except as listed on Schedule 7.04(c), none of Parent, the Borrower or any
Restricted Subsidiary has on the date hereof after giving effect to the
Transactions, any material Debt (including Disqualified Capital Stock) or any
material off-balance sheet liabilities or partnership liabilities that would be
required by GAAP to be reflected or noted in audited financial statements,
material liabilities for past due taxes, or any unusual forward or long-term
commitments or unrealized or anticipated losses from any such unfavorable
commitments, except as referred to or reflected or provided for in the financial
statements referred to in Section 7.04(a) and the other written information
provided by Borrower to Administrative Agent and the Lenders prior to the date
hereof.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Parent or the Borrower,
threatened against or affecting the Borrower or any other Credit Party (i) not
fully covered by insurance (except for normal deductibles), that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that challenge the validity or enforceability of
any Loan Document.

Section 7.06 Environmental Matters. Except for matters set forth on Schedule
7.06 or that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

(a) Parent, the Borrower and the Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;

(b) Parent, the Borrower and the Subsidiaries have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and none of Parent, the Borrower or the Subsidiaries has received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be denied;

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any

 

-76-



--------------------------------------------------------------------------------

applicable Environmental Laws that is pending or, to the Borrower’s knowledge,
threatened against Parent, the Borrower or any Subsidiary or any of their
respective Properties or as a result of any operations at such Properties;

(d) none of the Properties of Parent, the Borrower or any Subsidiary contain or
have contained any: underground storage tanks; asbestos-containing materials;
landfills or dumps; hazardous waste management units as defined pursuant to RCRA
or any comparable state law; or sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from Parent’s, the Borrower’s
or any Subsidiary’s Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Borrower, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property;

(f) none of Parent, the Borrower or any Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite Parent’s, the
Borrower’s or any Subsidiary’s Properties and, to the Borrower’s knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of Parent’s, the Borrower’s or the Subsidiaries’ Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation; and

(h) Parent and the Borrower have made available to the Administrative Agent
complete and correct copies of all environmental site assessment reports, and
studies on environmental matters (including matters relating to any alleged
non-compliance with or liability under Environmental Laws) that are in Parent’s
or the Borrower’s possession or control and relating to Parent’s, the Borrower’s
or any Subsidiary’s Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of Parent, the Borrower and the Restricted Subsidiaries is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any other Credit Party is in default nor has any
Change of Control or similar event or circumstance occurred that, but for the
expiration of any applicable

 

-77-



--------------------------------------------------------------------------------

grace period or the giving of notice, or both, would constitute a default under,
or would require the Borrower or any other Credit Party to Redeem or make any
offer to Redeem under, any indenture, note, credit agreement or similar
instrument pursuant to which any Material Debt or Material Swap Obligations are
outstanding or by which the Borrower or any other Credit Party or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any other Credit
Party is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

Section 7.09 Taxes. Each of Parent, the Borrower and the Restricted Subsidiaries
has timely filed or caused to be filed all federal income Tax returns and
reports, and all other material Tax returns and reports, required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Parent, the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. The charges, accruals and reserves on
the books of Parent, the Borrower and the Restricted Subsidiaries in respect of
Taxes and other governmental charges are, in the reasonable opinion of the
Borrower, adequate. No Tax Lien has been filed and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax or other such
governmental charge.

Section 7.10 ERISA. Except for such matters that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a) Parent, the Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in the
imposition on Parent, the Borrower or any Subsidiary (whether directly or
indirectly) of either a civil penalty assessed pursuant to subsections (i) or
(l) of section 502 of ERISA or a tax imposed pursuant to section 4975 of the
Code or breach of fiduciary duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which Parent, the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

(e) None of Parent, the Borrower, or any Subsidiary, or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including any such plan maintained to provide
benefits to former employees of

 

-78-



--------------------------------------------------------------------------------

such entities, with respect to which its sponsorship of, maintenance of or
contribution to may not be terminated by Parent, the Borrower, a Subsidiary or
an ERISA Affiliate, as the case may be, in its sole discretion at any time
without any material liability to Parent, the Borrower or any Subsidiary other
than for benefits due as of, or claims incurred prior to, the effective date of
such termination, except where such a termination is not allowed under
applicable law (including, but not limited to, the Consolidated Omnibus Budget
Reconciliation Act of 1985).

Section 7.11 Disclosure; No Material Misstatements. The certificates, written
statements and reports, and other written information, taken as a whole,
furnished by or on behalf of the Borrower or any Guarantor to the Administrative
Agent and the Lenders in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date such information is dated or certified;
provided that (a) to the extent any such certificate, statement, report, or
information was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such certificate, statement, report, or
information (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties, the Borrower represents only
that it is not aware of any material misstatement or omission therein. There are
no statements or conclusions in any Reserve Report which are based upon or
include material misleading information or fail to take into account known
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
of the Borrower and the other Credit Parties and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the Borrower and the other Credit
Parties do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

Section 7.12 Insurance. Parent and the Borrower have, and have caused the
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in such amounts and against such
risks as are usually insured against by companies similarly situated and engaged
in the same or a similar business for the assets and operations of Parent, the
Borrower and the Restricted Subsidiaries. The Administrative Agent and the
Lenders have been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as a loss payee
with respect to such property loss insurance covering Collateral.

Section 7.13 Restriction on Liens. Neither the Borrower nor any other Credit
Party is a party to any material agreement or arrangement, or subject to any
order, judgment, writ or decree, that restricts its ability to grant Liens to
the Administrative Agent for the benefit of the Secured Parties on or in respect
of their Properties to secure the Debt under the Loan Documents, or restricts
any Restricted Subsidiary from paying dividends or making any other
distributions in respect of its Equity Interests to Parent, the Borrower or any
Restricted Subsidiary, or restricts

 

-79-



--------------------------------------------------------------------------------

any Restricted Subsidiary from making loans or advances to Parent, the Borrower
or any Restricted Subsidiary, or which requires the consent of other Persons in
connection therewith, except, in each case, for such encumbrances or
restrictions permitted under Section 9.14.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent from time to time (which shall promptly
furnish a copy to the Lenders), which shall upon disclosure be deemed a
supplement to Schedule 7.14, neither the Borrower nor any other Credit Party has
any subsidiaries (other than subsidiaries of Unrestricted Subsidiaries). Neither
Parent nor the Borrower has any Foreign Subsidiaries. Schedule 7.14 identifies
each subsidiary listed thereon as either a Restricted Subsidiary, Unrestricted
Subsidiary or Unrestricted Parent Entity, and each Restricted Subsidiary on such
schedule is wholly-owned by the Borrower or another Restricted Subsidiary. As of
the Effective Date, Schedule 7.14 sets forth each Person (other than a
subsidiary) in which Parent, the Borrower or a Restricted Subsidiary owns Equity
Interests and the percentage of all Equity Interests in such Person owned by
Parent, the Borrower or such Restricted Subsidiary. As of the Effective Date,
Parent has no direct subsidiaries other than the Borrower.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware, the name of the Borrower as listed in the public
records of its jurisdiction of organization is Rice Energy Operating LLC, and
the organizational identification number of the Borrower in its jurisdiction of
organization is 5093418 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(j) in accordance with
Section 12.01). The Borrower’s chief executive offices are located at the
address specified in Section 12.01 (or as set forth in a notice delivered
pursuant to Section 8.01(j) and Section 12.01(c)). Each Guarantor’s jurisdiction
of organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(j)). Each Unrestricted Subsidiary’s (other than each Unrestricted
Subsidiary that is a subsidiary of an Unrestricted Subsidiary) jurisdiction of
organization and name as listed in the public records of its jurisdiction of
organization is stated on Schedule 7.14.

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the other Credit Parties has good and defensible
title to substantially all of its Borrowing Base Properties evaluated in the
most recently delivered Reserve Report and good title to all of its material
personal Properties, in each case, free and clear of all Liens except Permitted
Liens. The Borrower or the other Credit Parties specified as the owner owns in
all material respects the net interests in production attributable to their Oil
and Gas Properties as reflected in the most recently delivered Reserve Report,
and the ownership of such Properties does not in any material respect obligate
such Person to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
its net revenue interest in such Property or the revenues therefrom.

 

-80-



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) all material leases and agreements necessary for the conduct of the
business of the Borrower and the other Credit Parties and (ii) all oil and gas
leases of the Borrower and the other Credit Parties are, in each case, valid and
subsisting and in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases referred to in the
foregoing clauses (i) and (ii).

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the other Credit Parties, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and the
other Credit Parties to conduct their business in all material respects in the
same manner as their business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the other Credit Parties which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower and each other Credit Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business (including databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
data), and the use thereof by the Borrower and such other Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the
Borrowing Base Properties of the Borrower and the other Credit Parties have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all applicable Governmental Requirements and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
the Borrowing Base Properties and other contracts and agreements forming a part
of the Borrowing Base Properties.

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require Parent, the Borrower or any of the other Credit Parties to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time,
without then or thereafter receiving full payment therefor, exceeding 2.5% of
the aggregate annual production of gas from the Oil and Gas Properties of
Parent, the Borrower and the other Credit Parties during the most recent
calendar year (on an mcf basis).

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, or hereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist, which are not cancelable on 90 days’
notice or less without penalty or detriment, for the sale of the Borrower’s and
the other Credit Parties’ Hydrocarbon production (including calls on or other

 

-81-



--------------------------------------------------------------------------------

rights to purchase, production, whether or not the same are currently being
exercised) that pertain to the sale of production at a fixed price and have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements and Qualified ECP Counterparty. Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), as of the date of (or as
of the date(s) otherwise set forth in) such report, sets forth, a true and
complete list of all Swap Agreements of the Borrower and each other Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the estimated net
mark-to-market value thereof, all credit support agreements relating thereto
other than Loan Documents (including any margin required or supplied) and the
counterparty to each such agreement. The Borrower is a Qualified ECP
Counterparty.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to fund capital expenditures related to
Borrower’s drilling program, (b) to provide working capital for lease
acquisitions, exploration and production operations, and development (including
the drilling and completion of producing wells), and (c) for general business
purposes, including fees and expenses. Parent, the Borrower and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board. The Borrower will not request
any Borrowing or Letter of Credit, and Parent and the Borrower shall not use,
and Parent and the Borrower shall procure that their Subsidiaries and their
respective directors, officers, employees and agents shall not use, or lend,
contribute or otherwise make available, the proceeds of any Borrowing or Letter
of Credit to any subsidiary, joint venture partner or any other Person (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
knowingly or negligently result in the violation of any Sanctions applicable to
any party hereto (whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby and each Borrowing made hereunder, (a) the aggregate assets (after giving
effect to amounts that could reasonably be expected to be received by reason of
indemnity, offset, insurance or any similar arrangement), at a fair valuation,
of the Borrower and the Guarantors, taken as a whole, exceed the aggregate Debt
of the Borrower and the Guarantors on a consolidated basis, (b) each of the
Borrower and the Guarantors has not incurred and does not intend to incur, and
does not believe that it has incurred, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash it reasonably expects
could be received and the amounts that it reasonably expects could be payable on
or in respect of its liabilities, and giving effect to amounts that that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement) as such Debt becomes absolute and matures, and
(c) each of the Borrower and the Guarantors does not have (and does not have
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

-82-



--------------------------------------------------------------------------------

Section 7.23 Anti-Corruption Laws and Sanctions. Parent and the Borrower have
implemented and maintain in effect such policies and procedures, if any, as they
reasonably deem appropriate, in light of their business and international
activities (if any), to ensure compliance by Parent, the Borrower and the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, the Borrower and the
Subsidiaries and their respective officers and employees and, to the knowledge
of Parent and the Borrower, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Parent, the Borrower and the Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of Parent
or the Borrower, any agent of Parent, the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

Section 7.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired (without any pending drawings thereon) or terminated
and all LC Disbursements shall have been reimbursed, each of Parent and the
Borrower covenants and agrees with the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements.

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 120 days after the end of each fiscal year of Parent, its
audited

 

-83-



--------------------------------------------------------------------------------

consolidated balance sheet and related statements of operations, owners’ equity
and cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Parent and its subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

(b) Quarterly Financial Statements.

(i) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending September 30, 2016, its consolidated balance sheet and related statements
of operations, owners’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent commencing with the fiscal quarter ending
September 30, 2016, its consolidated balance sheet and related statements of
operations, owners’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Parent
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
Default then exists, (ii) specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01 and
(iv) stating whether any change in GAAP or in the application thereof that is
applicable to the Borrower has occurred since December 31, 2015 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Annual Budget. By March 1 of each fiscal year of the Borrower, an annual
operating budget for the Borrower and the Restricted Subsidiaries for such
fiscal year, including

 

-84-



--------------------------------------------------------------------------------

the projected monthly production of Hydrocarbons by the Borrower and the
Restricted Subsidiaries and the assumptions used in calculating such
projections, the projected capital expenditures to be incurred by the Borrower
and the Restricted Subsidiaries, and such other information as may be reasonably
requested by the Administrative Agent.

(e) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b) and
any certificate under Section 8.01(n), a certificate of a Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting forth as of
a recent date, a true and complete list of all Swap Agreements and Firm
Transportation Reimbursement Agreements of the Borrower and each other Credit
Party, the material terms thereof (including the type, term, effective date,
termination date, the Firm Transportation Reimbursement Obligation Amounts
associated therewith (in the case of each Firm Transportation Reimbursement
Agreement) and notional amounts or volumes set forth for each month during the
term of such Swap Agreement), the estimated net mark-to-market value therefor,
any new credit support agreements relating thereto (other than Loan Documents)
not listed on Schedule 7.20, any margin required or supplied under any credit
support document, the counterparty to each such agreement and the aggregate
Deemed Transportation Volumes associated with each Secured Firm Transportation
Reimbursement Agreement.

(f) Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.

(g) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), one or more certificates of
insurance coverage from Parent’s insurance broker or insurers with respect to
the insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.

(h) SEC and Other Filings; Reports to Shareholders. For so long as any Credit
Party is a publicly traded company, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by such Credit Party with the SEC, or with any national
securities exchange, or distributed by such Credit Party to its shareholders
generally, as the case may be.

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Debt, and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Agreement.

(j) Information Regarding Borrower and Guarantors. Promptly, but in any event
within five (5) Business Days after the occurrence thereof, written notice of
any change in (i) the

 

-85-



--------------------------------------------------------------------------------

Borrower’s or any Guarantor’s corporate name, (ii) the jurisdiction in which the
Borrower or any Guarantor is incorporated, formed, or otherwise organized,
(iii) the location of the Borrower’s or any Guarantor’s chief executive office,
(iv) the Borrower’s or any Guarantor’s identity or corporate, limited liability
or partnership structure, or (v) the Borrower’s or any Guarantor’s
organizational identification number in such jurisdiction of organization or
federal taxpayer identification number.

(k) Production Report and Lease Operating Statements. (i) Within 30 days after
the end of each calendar month, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties of the Borrower and the Guarantors, and (ii) within 30 days after
the end of each calendar quarter, a report setting forth, for each calendar
quarter during the then current fiscal year to date, the related ad valorem,
severance and production taxes and lease operating expenses attributable to such
production and incurred for each such calendar quarter.

(l) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate of formation, limited liability
company agreement, articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any other Credit
Party.

(m) Issuance of Senior Notes. In the event the Borrower or any other Credit
Party intends to issue any Senior Notes, prior written notice of such intended
offering, the intended principal amount thereof and the anticipated date of
closing and, upon request of the Administrative Agent, a copy of the preliminary
offering memorandum (if any) and the final offering memorandum (if any).

(n) Certificate of Financial Officer – Projected Volume Reports.
(i) Concurrently with any delivery of financial statements under Section 8.01(a)
and Section 8.01(b), (ii) promptly upon the occurrence of any event (including
any sale, transfer, assignment or other disposition of Unproven Acreage or other
Oil and Gas Properties) that the Borrower determines in its reasonable
discretion would decrease the aggregate Projected Volume by 10% or more of the
aggregate Projected Volume set forth in the most recent certificate delivered
pursuant to this Section 8.01(n), and (iii) at the election of the Borrower, up
to two times during the period following the delivery of the most recent
certificate delivered pursuant to clause (i) above (or more frequently, if the
Administrative Agent in its discretion approves), a certificate of a Financial
Officer setting forth as of a recent date, a report detailing the Projected
Volume for each month during the forthcoming five year period and the
assumptions used in calculating such Projected Volume, in each case, in form and
substance satisfactory to the Administrative Agent.

(o) Gross Volume and Firm Transportation Committed Volume Reports. Concurrently
with the delivery of any certificates and reports under Section 8.01(n), a
certificate of a Financial Officer setting forth as of a recent date, a report,
in form and detail reasonably satisfactory to the Administrative Agent,
forecasting the Gross Projected Volume and Firm Transportation Committed Volumes
for each month during the forthcoming five year period and

 

-86-



--------------------------------------------------------------------------------

the assumptions used in calculating such volumes; provided, that, the
deliverables required pursuant to this Section 8.01(o) may, at the Borrower’s
election, be combined into a single certificate and report with the deliverables
required under Section 8.01(n).

(p) Opening of Accounts. Prompt written notice (such notice to include
reasonably detailed information regarding the account number, purpose and
applicable bank or other institution in respect of such Deposit Account,
Commodities Account or Securities Account) to the Administrative Agent of any
Deposit Account, Commodities Account or Securities Account (other than an
Excluded Account) intended to be opened by the Borrower or any Guarantor.

(q) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent, the Borrower or any Restricted Subsidiary
(including any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent or the Borrower posts such
documents, or provides a link thereto on Parent’s or the Borrower’s public
website; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) Parent or the
Borrower, as applicable, shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) Parent or the
Borrower, as applicable, shall notify the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Parent and/or the Borrower hereunder
(collectively, “Company Materials”) by posting the Company Materials on SyndTrak
or another similar electronic system (the “Platform”). Parent and the Borrower
hereby acknowledge that certain of the Lenders may from time to time elect to be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”) and the Borrower hereby agrees that (w) all Company Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” Parent and the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Company

 

-87-



--------------------------------------------------------------------------------

Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Parent, the
Borrower or their respective securities for purposes of United States Federal
and state securities laws; (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Section 8.02 Notices of Material Events. In addition to the notices required
under Section 8.01 and Section 8.10(b), the Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
(5) Business Days) written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any other Credit
Party not previously disclosed in writing to the Lenders that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect,
or the occurrence of any adverse development in any such action, suit,
proceeding, investigation or arbitration that is reasonably expected to result
in a Material Adverse Effect;

(c) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority that (i) constitutes a material adverse claim against, or
asserts a material cloud upon the Borrower’s or any other Credit Party’s title
to, any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments or (ii) otherwise attacks the validity or (other than by
asserting a Permitted Lien) the priority of the Administrative Agent’s Liens in
any material Mortgaged Property or other Collateral pledged pursuant to the
Security Instruments, or of the Security Instruments under which such Mortgaged
Property or other Collateral is mortgaged or pledged; and

(d) the occurrence of any ERISA Event that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Parent and the Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the

 

-88-



--------------------------------------------------------------------------------

foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10. Parent and the Borrower will, and will
cause each Restricted Subsidiary to maintain its legal existence in Delaware,
another State within the United States of America or the District of Columbia.

Section 8.04 Payment of Obligations. Parent and the Borrower will, and will
cause each Restricted Subsidiary to, pay its obligations, including Tax
liabilities of Parent, the Borrower and all of its Restricted Subsidiaries
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and Parent, the Borrower or such Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any material Property of Parent, the Borrower or any Restricted Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Loans in accordance with the terms hereof, and Parent and the Borrower
will, and will cause each Restricted Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents.

Section 8.06 Operation and Maintenance of Properties. Parent and the Borrower,
at their own expense, will, and will cause each Restricted Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and do all other things necessary to
keep unimpaired its rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards, the obligations
required by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(e) To the extent the Borrower or another Credit Party is not the operator of
any Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06, but failure of the operator so to comply will not
constitute a Default or an Event of Default hereunder.

Section 8.07 Insurance. Parent and the Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The Administrative Agent and the
Lenders shall be named as additional insureds in respect of such liability
insurance policies, and the Administrative Agent shall be named as a loss payee
with respect to property loss insurance covering Collateral and such policies
shall provide that the Administrative Agent shall receive not less than 30 days’
prior notice of cancellation or non-renewal (or, if less, the maximum advance
notice that the applicable carrier will agree to provide).

Section 8.08 Books and Records; Inspection Rights. Parent and the Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries in conformity with GAAP are made
of all dealings and transactions in relation to its business and activities.
Parent and the Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as reasonably requested, and at the sole expense of
Borrower.

Section 8.09 Compliance with Laws. Parent and the Borrower will, and will cause
each Restricted Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Parent and the
Borrower will maintain in effect and enforce such policies and procedures, if
any, as it reasonably deems appropriate, in light of its businesses and
international activities (if any), to ensure compliance by Parent, the Borrower,
their Subsidiaries and each of their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Section 8.10 Environmental Matters.

(a) Each of Parent and the Borrower will at its sole expense: (i) comply, and
cause its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, to
the extent the breach thereof could be reasonably expected to have a Material
Adverse Effect; (ii) not Release or threaten to Release,

 

-90-



--------------------------------------------------------------------------------

and cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of Parent’s, the Borrower’s or their
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by Parent’s, the Borrower’s or any of their Subsidiaries’
operations except in compliance with applicable Environmental Laws, to the
extent such Release or threatened Release could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file, and cause each Subsidiary
to timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of Parent’s, the Borrower’s or their Subsidiaries’ Properties,
to the extent such failure to obtain or file could reasonably be expected to
have a Material Adverse Effect; (iv) promptly commence and diligently prosecute
to completion, and cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of Parent, the Borrower’s or their Subsidiaries’ Properties, to the
extent failure to do so could reasonably be expected to have a Material Adverse
Effect; (v) conduct, and cause its Subsidiaries to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to cause Parent,
the Borrower or their Subsidiaries to owe damages or compensation that could
reasonably be expected to cause a Material Adverse Effect; and (vi) establish
and implement, and shall cause each Subsidiary to establish and implement, such
procedures as may be necessary to continuously determine and assure that
Parent’s, the Borrower’s and their Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, to the extent failure to do so
could reasonably be expected to have a Material Adverse Effect.

(b) If Parent, the Borrower or any Subsidiary receives written notice of any
action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against Parent, the Borrower or their
Subsidiaries or their Properties, in each case in connection with any
Environmental Laws, the Borrower will within fifteen days after any Responsible
Officer learns thereof give written notice of the same to Administrative Agent
if the Borrower could reasonably anticipate that such action will result in
liability (whether individually or in the aggregate) in excess of $10,000,000,
not fully covered by insurance, subject to normal deductibles.

(c) In connection with any acquisition by Parent, the Borrower or any Restricted
Subsidiary of any Oil and Gas Property, other than an acquisition of additional
interests in Oil and Gas Properties in which Parent, the Borrower or any
Restricted Subsidiary previously held an interest, to the extent Parent, the
Borrower or such Restricted Subsidiary obtains or is provided with same, Parent
and the Borrower will, and will cause each Restricted Subsidiary to, promptly
following Parent, the Borrower’s or such Restricted Subsidiary’s obtaining or
being provided with the same, deliver to the Administrative Agent such final and
non-privileged material environmental reports of such Oil and Gas Properties as
are reasonably requested by the Administrative Agent.

 

-91-



--------------------------------------------------------------------------------

Section 8.11 Further Assurances.

(a) Each of Parent and the Borrower at its sole expense will, and will cause
each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of
Parent, the Borrower or any Restricted Subsidiary, as the case may be, in the
Loan Documents, including the Notes, or to further evidence and more fully
describe the collateral intended as security for the Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents that may be reasonably necessary or appropriate in connection
therewith.

(b) Parent and the Borrower hereby authorize the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
describing all or any part of the Collateral without the signature of the
Borrower or any Guarantor where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12 Reserve Reports.

(a) In addition to the Initial Reserve Report which has been delivered on or
prior to the Effective Date, on or before each date set out in the right column
of the following table, the Borrower shall furnish to the Administrative Agent
and the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and the Guarantors as of the date set out in the same line in the left
column of such table:

 

As-of Date

  

Delivery Date

January 1, 2017 and each January 1 thereafter.

   the next following March 1

July 1, 2017 and each July 1 thereafter

   the next following September 1

(b) The Reserve Reports as of January 1 of each year shall be prepared by one or
more Approved Petroleum Engineers, and the Reserve Reports as of July 1 of each
year shall be prepared either by Approved Petroleum Engineers or, at the
Borrower’s option, by the internal reserve engineering staff of the Borrower in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.

(c) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared either by
Approved Petroleum Engineers or by Borrower’s internal reserve engineering
staff, in each case in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. For any Interim Redetermination requested by
the Administrative Agent or the Borrower pursuant to

 

-92-



--------------------------------------------------------------------------------

Section 2.07(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

(d) With the delivery of each Reserve Report (other than the Initial Reserve
Report and the Initial Vantage Reserve Report), the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer on behalf of the Borrower certifying that in all material respects that
(i) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Guarantor to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (ii) none of their Borrowing Base Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all such Borrowing Base
Properties sold and (iii) attached thereto is (x) a schedule of the Borrowing
Base Properties evaluated by such Reserve Report that are Mortgaged Properties
which demonstrates the percentage of the total value of the Borrowing Base
Properties that the value of such Mortgaged Properties represents in compliance
with Section 8.14(a)(i) and (y) a summary of the Unproven Acreage owned by the
Borrower and the Guarantors as of the date of such Reserve Report which
demonstrates compliance with Section 8.14(a)(ii).

Section 8.13 Title Information. On or before the delivery to the Administrative
Agent and the Lenders of each Reserve Report required by Section 8.12(a) (other
than the Initial Reserve Report and the Initial Vantage Reserve Report), the
Borrower will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties of the
Borrower and the Guarantors evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the total PV10, as determined by the Administrative Agent, of the Borrowing Base
Properties of the Borrower and the Guarantors evaluated by such Reserve Report.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base following the
Effective Date, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)) to ascertain
whether the Mortgaged Properties represent (i) at least 85% of the total PV10 of
the Borrowing Base Properties of the Borrower and the Guarantors evaluated by
such Reserve Report, after giving effect to exploration and production
activities, acquisitions, dispositions and production, and (ii) at least 50%,
measured by net acres owned, of the Unproven Acreage acquired by the Borrower or
any Guarantor on or after April 1, 2014 and owned by the Borrower and the
Guarantors at such time. In the event that the Mortgaged Properties do not
satisfy the foregoing requirements, then the Borrower shall, and shall cause the
Restricted Subsidiaries to, promptly grant, within thirty (30) days after
delivery of the certificate required under Section 8.12(c), to the
Administrative Agent, as security for the Obligations, Security Instruments
covering additional Borrowing Base Properties and/or

 

-93-



--------------------------------------------------------------------------------

Unproven Acreage not already subject to a Lien of the Security Instruments such
that after giving effect thereto, the Mortgaged Properties will comply with such
requirements. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

(b) The Borrower shall promptly cause each Domestic Subsidiary to guarantee the
Obligations pursuant to the Guaranty and Collateral Agreement. In connection
with any such guaranty, the Borrower shall, or shall cause such Subsidiary to,
promptly, but in any event no later than 15 days after the formation or
acquisition (or other similar event) of such Subsidiary to, (i) execute and
deliver a supplement to the Guaranty and Collateral Agreement, executed by such
Subsidiary, (ii) pledge all of the Equity Interests of such Subsidiary that are
owned by the Borrower or any Guarantor (and deliver the original stock
certificates, if any, evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) and (iii) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

(c) Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by the Borrower or any other Credit Party included
in the Mortgaged Property and no Building or Manufactured (Mobile) Home shall be
encumbered by any Security Instrument; provided, that (A) the Borrower’s and the
other Credit Parties’ interests in all lands and Hydrocarbons situated under any
such Building or Manufactured (Mobile) Home shall not be excluded from the
Mortgaged Property and shall be encumbered by all applicable Security
Instruments and (B) Parent and the Borrower shall not, and shall not permit any
Restricted Subsidiaries to, permit to exist any Lien on any Building or
Manufactured (Mobile) Home except Excepted Liens.

Section 8.15 Unrestricted Subsidiaries. Parent and the Borrower:

(a) will cause the management, business and affairs of each of Parent, the
Borrower, the Restricted Subsidiaries and the Unrestricted Parent Entities to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries and any Unrestricted Parent Entities to creditors and potential
creditors thereof and by not permitting Properties of Parent, the Borrower and
the respective Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary and Unrestricted Parent Entity that is a corporation
will be treated as a corporate entity separate and distinct from Parent, the
Borrower and the Restricted Subsidiaries.

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries or Unrestricted Parent Entities.

(c) will not permit any Unrestricted Subsidiary or Unrestricted Parent Entity to
hold any Equity Interest in, or any Debt of, Parent, the Borrower or any
Restricted Subsidiary.

 

-94-



--------------------------------------------------------------------------------

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Credit
Party (other than the Borrower) such funds or other support as may be needed
from time to time by such Credit Party in order for such Credit Party to honor
its Obligations with respect to any Swap Agreements or CFTC Hedging Obligations
for which it is liable, whether such Swap Agreements or CFTC Hedging Obligations
are entered into directly by such Credit Party or are guaranteed under the
Guaranty and Collateral Agreement (provided, however, that the Borrower shall
only be liable under this Section 8.16 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 8.16, or otherwise under this Agreement or any Loan Document, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section 8.16 shall remain in full force and effect until this Agreement is
terminated in accordance with its terms. Borrower intends that this Section 8.16
constitute a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 8.17 ERISA Compliance. Parent and the Borrower will promptly furnish and
will cause the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent after request therefor by the Administrative Agent, copies
of each annual and other report with respect to each Plan or any trust created
thereunder, and promptly upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code for which no exception exists or is available by statute,
regulation, administrative exemption, or otherwise, in connection with any Plan
or any trust created thereunder and that is reasonably expected to result in
liability to Parent, the Borrower or any Subsidiary that is expected to have
Material Adverse Effect, a written notice signed by the President or the
principal Financial Officer, the Subsidiary or the ERISA Affiliate, as the case
may be, specifying the nature thereof, what action Parent, the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

Section 8.18 Deposit Accounts; Commodities Accounts and Securities Accounts. The
Borrower and each Guarantor will maintain one or more of the Lenders or
Affiliates of Lenders as it principal depository bank(s), and will not have or
maintain any Deposit Accounts with any banks that are not Lenders or Affiliates
of Lenders (other than Excluded Accounts); provided that if any Lender or
Affiliate of a Lender is such a depository bank for the Borrower or any
Guarantor and such Lender for any reason ceases to be a Lender party to this
Agreement, the Borrower or such Guarantor (as applicable) shall be deemed to
have satisfied the foregoing requirement so long as the Borrower or such
Guarantor transitions its Deposit Accounts to another Lender or Affiliate of a
Lender within sixty (60) days (or such longer period of time as may be
acceptable to the Administrative Agent) following such cessation. Subject to
Section 8.19(a), the Borrower and each Guarantor will cause each of their
respective Deposit Accounts, Commodities Accounts or Securities Accounts (in
each case, other than Excluded Accounts) to at all times be subject to an
Account Control Agreement in accordance with and to the extent required by the
Guaranty and Collateral Agreement.

 

-95-



--------------------------------------------------------------------------------

Section 8.19 Post-Effective Date Deliverables. On or prior to the date that is
sixty (60) days following the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion):

(a) Account Control Agreements. Notwithstanding the requirements set forth in
Section 8.18, with respect to each Deposit Account, Commodities Account and
Securities Account of the Credit Parties in existence on the Effective Date
(other than, in each case, Excluded Accounts), the Borrower and each Guarantor
shall deliver to the Administrative Agent duly executed Account Control
Agreements in accordance with and to the extent required by the Guaranty and
Collateral Agreement.

(b) Mortgages in respect of Vantage Oil and Gas Properties. To the extent not
delivered on the Effective Date, the Borrower shall deliver to the
Administrative Agent Mortgages and other Security Instruments sufficient to
create first priority, perfected Liens (subject only to Permitted Liens) on at
least (i) 85% of the total PV10 of the Vantage Oil and Gas Properties owned by
the Credit Parties evaluated in the Initial Vantage Reserve Report and (ii) 50%,
measured by net acres owned, of the Unproven Acreage acquired by the Borrower or
any Guarantor in connection with the Vantage Acquisition.

(c) Title Information in respect of Vantage Oil and Gas Properties. To the
extent not delivered on or prior to the Effective Date, the Borrower shall
deliver to the Administrative Agent title information setting forth the status
of title to at least 80% of the total PV10 of the Vantage Oil and Gas Properties
owned by the Credit Parties evaluated in the Initial Vantage Reserve Report
consistent with usual and customary standards for the geographic regions in
which the Vantage Oil and Gas Properties are located.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired (without any pending drawings thereon) or terminated and all
LC Disbursements shall have been reimbursed, each of Parent and the Borrower
covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not permit, as of the last day of
any fiscal quarter ending on or prior to September 30, 2016, the ratio of
(i) the EBITDAX to (ii) the Consolidated Interest Expense of the Borrower, to be
less than 2.5 to 1.0.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending September 30, 2016, the
ratio of consolidated current assets of the Borrower and the Consolidated
Restricted Subsidiaries (including the unused amount of the Borrowing Base, but
excluding non-cash assets under the equivalent of ASC 815 under GAAP) as of such
date to consolidated current liabilities of the Borrower and the Consolidated
Restricted Subsidiaries (excluding non-cash obligations under the equivalent of
ASC 815 under GAAP and current maturities under this Agreement) as of such date
to be less than 1.0 to 1.0.

 

-96-



--------------------------------------------------------------------------------

(c) Consolidated Leverage Ratios. Commencing with the last day of the fiscal
quarter ending December 31, 2016, the Borrower will not permit,

(i) as of the last day of any fiscal quarter for which any Borrowings are
outstanding on such day, the Consolidated Total Leverage Ratio to be greater
than 4.00 to 1.00, and

(ii) as of the last day of any fiscal quarter for which no Borrowings are
outstanding on such day, the Consolidated Net Leverage Ratio to be greater than
4.00 to 1.00.

Section 9.02 Debt. Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

(a) the Notes or other Obligations arising under the Loan Documents.

(b) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the sum of (i) the aggregate principal amount of all Debt
described in this Section 9.02(b) at any one time outstanding plus (ii) the
aggregate principal amount of all Debt permitted under Section 9.02(g) at any
one time outstanding shall not exceed $50,000,000 in the aggregate.

(c) intercompany Debt owing by the Borrower or any Guarantor to the Borrower or
any Guarantor.

(d) Debt constituting a guaranty by Borrower or any other Credit Party of other
Debt permitted to be incurred under this Section 9.02.

(e) Senior Notes and related Senior Notes Debt; provided that, at the time any
such Senior Notes are issued, after giving effect to the incurrence of such
Senior Notes Debt, the Borrower is in pro forma compliance with Section 9.01
(calculated in a manner reasonably acceptable to the Administrative Agent).

(f) Debt that represents an extension, refinancing, or renewal of any of the
Senior Notes Debt; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, premiums and expenses and by accrued
and unpaid interest paid in connection with any such extension, refinancing or
renewal) except in compliance with the preceding clause (e) (it being
understood, for the avoidance of doubt, that any such increase in the principal
amount of such Debt shall be deemed to be incurred under the preceding clause
(e) and subject to Section 2.07(e) hereof), (ii) such extension, refinancing or
renewal does not result in any principal amount owing in respect of Senior Notes
Debt becoming due earlier than the date that is 91 days after the Maturity Date,
and (iii) if the Senior Notes Debt that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Debt must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Debt.

 

-97-



--------------------------------------------------------------------------------

(g) other Debt so long as (i) the aggregate principal amount of all Debt
described in this Section 9.02(g) at any one time outstanding plus (ii) the
aggregate principal amount of all Debt permitted under Section 9.02(b) at any
one time outstanding does not exceed $50,000,000 in the aggregate.

Section 9.03 Liens. Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Obligations.

(b) Excepted Liens.

(c) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(b) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Indebtedness.

(d) Liens securing Debt permitted by Section 9.02(g) but only on Property not
constituting Oil and Gas Properties, gathering systems or Collateral.

Section 9.04 Restricted Payments and Payments in Respect of Certain Debt.

(a) Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly
(collectively in this section, “make”), any Restricted Payment except:

(i) the Borrower or any Guarantor may make Restricted Payments to the Borrower
or any other Guarantor;

(ii) Parent may make Restricted Payments with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock);

(iii) Parent, the Borrower and its Restricted Subsidiaries may make Restricted
Payments pursuant to stock option plans or other benefit plans for the benefit
of the employees, management and directors of Parent, the Borrower and its
Restricted Subsidiaries so long as no Event of Default exists at the time of
such payment or results therefrom; and

(iv) the Borrower may make Permitted Tax Distributions quarterly, based on the
Borrower’s estimated taxable income for each applicable quarterly period, and
annually, based on the Borrower’s annual federal income tax filing; provided
that if the aggregate quarterly estimates for any tax year exceed the actual
annual amount for such tax year, such excess shall be deducted from the next
quarterly distribution(s) to occur after such annual federal income tax filing.

 

-98-



--------------------------------------------------------------------------------

(b) Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, prior to the date that is 91 days after the Maturity Date, make
or offer to make any optional or voluntary Redemption of or otherwise optionally
or voluntarily Redeem (whether in whole or in part) any principal of any Senior
Notes Debt, except that:

(i) so long as no Borrowing Base Deficiency or Event of Default exists or
results therefrom, Parent, the Borrower or the applicable Restricted Subsidiary
may, substantially contemporaneously with its receipt of any cash proceeds from
any sale by Parent or the Borrower of Equity Interests in Parent or the
Borrower, as applicable, voluntarily prepay or otherwise Redeem any principal of
Senior Notes Debt in an amount equal to the amount of the net cash proceeds
received by Parent, the Borrower and/or Restricted Subsidiaries from such sale
of Equity Interests (other than Disqualified Capital Stock) of Parent or the
Borrower, and

(ii) the Credit Parties may refinance Senior Notes Debt in accordance with
Section 9.02(f).

Section 9.05 Investments, Loans and Advances. Parent and the Borrower will not,
and will not permit any Restricted Subsidiary to, make, or permit to remain
outstanding, any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a) Investments made prior to the Effective Date and reflected in the financial
statements referred to in Section 7.04 or that are disclosed to the Lenders in
Schedule 9.05.

(b) Cash Equivalents.

(c) Investments made by Parent or the Borrower in or to any Guarantor or made by
any Guarantor (including any newly formed Restricted Subsidiary that becomes a
Guarantor in accordance with this Agreement) in or to the Borrower or any other
Guarantor (including any newly formed Restricted Subsidiary that becomes a
Guarantor in accordance with this Agreement).

(d) loans or advances to employees, officers or directors in the ordinary course
of business of Parent, the Borrower or any Restricted Subsidiaries, in each case
only as permitted by applicable law, but in any event not to exceed $2,500,000
in aggregate at any time outstanding.

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 or from
accounts receivable and other similar obligations arising in the ordinary course
of business, which Investments are obtained by Parent, the Borrower or any
Restricted Subsidiary as a result of a bankruptcy or other insolvency proceeding
of, or difficulties in collecting from, the obligor in respect of such
obligations.

(f) Investments constituting Debt permitted under Section 9.02.

(g) Investments in Unrestricted Subsidiaries made prior to the Effective Date,
and the Credit Parties’ consummation of (i) the Vantage Acquisition on the
Effective Date pursuant to the Vantage Acquisition Agreement and (ii) the
Midstream Contribution on the Effective Date pursuant to the Midstream Dropdown
Agreement.

(h) other Investments that do not exceed $50,000,000 in the aggregate at any
time.

Section 9.06 Nature of Business; International Operations. Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, allow any
material change to be made

 

-99-



--------------------------------------------------------------------------------

in the character of its business as a company engaged in the Oil and Gas
Business. From and after the date hereof, Parent, the Borrower and the
Restricted Subsidiaries will not acquire or commit to acquire any Oil and Gas
Properties not located within the geographical boundaries of the United States
of America and they will not form or acquire any Foreign Subsidiaries. Parent
shall not directly own any interest in any Oil and Gas Property or Midstream
Properties. Any Oil and Gas Properties or Midstream Properties of the Credit
Parties will at all times be owned by the Borrower or one or more Restricted
Subsidiaries. As used in this Section 9.06, the term “Midstream Properties”
means all tangible property used in (a) gathering, compressing, treating,
processing and transporting natural gas, crude, condensate and natural gas
liquids; (b) fractionating and transporting natural gas, crude, condensate and
natural gas liquids; (c) marketing natural gas, crude, condensate and natural
gas liquids; and (d) water distribution, supply, treatment and disposal services
thereof, including, gathering systems, processing plants, storage facilities,
surface leases, rights of way and servitudes related to each of the foregoing.

Section 9.07 Proceeds of Notes. Parent and the Borrower will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.21. Neither Parent, the Borrower nor any Person acting on behalf of
Parent, the Borrower has taken or will take any action which might cause any of
the Loan Documents to violate Regulations T, U or X or any other regulation of
the Board or to violate section 7 of the Exchange Act, in each case as now in
effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

Section 9.08 ERISA Compliance. Parent and the Borrower will not, and will not
permit any Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower or a Subsidiary could be subjected to either
a civil penalty assessed pursuant to subsections (i) or (l) of section 502 of
ERISA or a tax imposed by section 4975 of the Code, except where such penalty or
tax could not reasonably be expected to have a Material Adverse Effect.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Parent, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto, except where such
failure could not reasonably be expected to have a Material Adverse Effect.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA (including
any such plan maintained to provide benefits to former employees of such
entities) that may not be terminated by such entities in their sole discretion
at any time without any liability other than for benefits due as of, or claims
incurred prior to, the effective date of such termination, except where such
contribution or assumption of an obligation could not reasonably be expected to
have a Material Adverse Effect.

 

-100-



--------------------------------------------------------------------------------

Section 9.09 Sale or Discount of Notes or Receivables. Except for the sale of
defaulted notes or accounts receivable not made in connection with any financing
transaction, Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, sell (with or without recourse or discount) any of its
notes receivable or accounts receivable to any Person other than the Borrower or
any Guarantor. The settlement or compromise of joint interest billings or of
accounts receivable and other receivables in connection with the collection or
compromise thereof will not constitute a sale for the purposes of the preceding
sentence.

Section 9.10 Mergers, Etc. Parent and the Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Event
of Default has occurred and is then continuing, any Restricted Subsidiary may be
liquidated or may participate in a merger or consolidation with the Borrower or
Parent (provided that the Borrower or Parent shall be the survivor) or any other
Restricted Subsidiary.

Section 9.11 Sale of Properties and Liquidation of Swap Agreements. As used
herein, “Transfer” means to sell, assign, farm-out, convey or otherwise transfer
Property or to Liquidate any Swap Agreement in respect of commodities, provided
that Transfer does not include the grant or creation of a Lien. Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, Transfer
(1) any Oil and Gas Property or any interest in Hydrocarbons produced or to be
produced therefrom, (2) any commodity Swap Agreement or (3) any Equity Interest
in any Restricted Subsidiary that owns any Oil and Gas Property, any interest in
Hydrocarbons produced or to be produced therefrom, or any commodity Swap
Agreement (in this Section 9.11, an “E&P Subsidiary”), except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) Transfers among Parent, the Borrower and the Restricted Subsidiaries
provided that the provisions of Section 8.14 are complied with to the extent
applicable;

(d) the sale or transfer of Unproven Acreage or of any Equity Interests in any
E&P Subsidiary (other than an E&P Subsidiary that owns any Borrowing Base
Properties, any interest in Hydrocarbons produced or to be produced therefrom,
or any commodity Swap Agreement included in the most recent determination of the
Borrowing Base), provided that, prior to and after giving effect to such sale or
transfer, the Borrower is in compliance with Section 9.18; and

 

-101-



--------------------------------------------------------------------------------

(e) Transfers of Borrowing Base Properties, of commodity Swap Agreements, and of
Equity Interests in any E&P Subsidiary that owns any Borrowing Base Properties,
any interest in Hydrocarbons produced or to be produced therefrom or any
commodity Swap Agreement included in the most recent determination of the
Borrowing Base, provided that:

(i) the consideration received in respect of such Transfer shall be cash, the
assumption of liabilities (including indemnification obligations) related to the
Borrowing Base Properties Transferred, new Oil and Gas Properties (and related
Additional Oil and Gas Assets) and new commodity Swap Agreements acquired, or
Investments permitted under Section 9.05;

(ii) the consideration received in respect of such Transfer shall be equal to or
greater than the fair market value of the Borrowing Base Properties, commodity
Swap Agreements and Equity Interests in E&P Subsidiaries that are Transferred
(as reasonably determined by the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of the Borrower
certifying to that effect);

(iii) if any such Transfer is of an E&P Subsidiary, such Transfer shall include
all the Equity Interests of such E&P Subsidiary owned by Parent, the Borrower
and the Restricted Subsidiaries;

(iv) the sum of (A) the aggregate Borrowing Base Value of the Borrowing Base
Properties Transferred under this subsection (e) since the immediately preceding
Scheduled Redetermination of the Borrowing Base, plus (B) the net aggregate
Borrowing Base Value of all commodity Swap Agreements that have been Liquidated
since the immediately preceding Scheduled Redetermination of the Borrowing Base,
shall not exceed to ten percent (10%) of the Borrowing Base then in effect;
provided that such ten percent (10%) limitation shall not, in any event,
prohibit Parent, the Borrower or any Restricted Subsidiary from Liquidating any
Swap Agreement to the extent required by Section 9.18(b); and

(v) if the sum of (A) the aggregate Borrowing Base Value of Borrowing Base
Properties Transferred under this subsection (e) since the immediately preceding
Scheduled Redetermination of the Borrowing Base, plus (B) the net aggregate
Borrowing Base Value of all commodity Swap Agreements that have been Liquidated
since the immediately preceding Scheduled Redetermination of the Borrowing Base,
exceeds five percent (5%) of the Borrowing Base then in effect, the Borrower
shall deliver to the Administrative Agent ten (10) Business Days’ prior written
notice of such Transfer or Liquidation and shall provide the Administrative
Agent with such information regarding such Transfer or Liquidation as the
Administrative Agent may reasonably request.

To the extent that, during any period between two successive Scheduled
Redetermination Dates, Borrowing Base Properties and commodity Swap Agreements
with a net aggregate Borrowing Base Value in excess of five percent (5%) of the
Borrowing Base, as established on the most recent of such Scheduled
Redetermination Dates, are Transferred pursuant to the preceding subsection (e),
or Liquidated, as applicable, by the Borrower and its Restricted Subsidiaries,
then the Borrowing Base will be reduced by the Borrowing Base Value of the
Borrowing Base Properties and commodity Swap Agreements, as applicable, in
excess of such five percent threshold, effective upon delivery by the
Administrative Agent of the related New Borrowing Base Notice under
Section 2.07(d), and if a Borrowing Base Deficiency exists after such reduction
in the Borrowing Base, the Borrower shall prepay Borrowings in accordance with
Section 3.04(c)(iii). For the purposes of the preceding sentence and the
preceding subsection (e), the Transfer of an E&P Subsidiary owning such
Borrowing Base Properties and/or commodity Swap Agreements shall be deemed the
Transfer of the Borrowing Base Properties and the Liquidation of commodity Swap
Agreements owned such E&P Subsidiary.

 

-102-



--------------------------------------------------------------------------------

Section 9.12 Transactions with Affiliates. Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any transaction, with
any Affiliate (other than Parent, the Borrower and the Restricted Subsidiaries)
unless such transaction is upon terms that are no less favorable to it than
those that could reasonably be expected to be obtained in a comparable arm’s
length transaction with a Person not an Affiliate or that are otherwise fair to
Parent, the Borrower or such Restricted Subsidiary from a financial point of
view. The restrictions set forth in this Section 9.12 shall not apply to
(a) executing, delivering, and performing obligations under the Loan Documents,
(b) compensation to, and the terms of employment contracts with, individuals who
are officers, managers and directors of Parent or the Borrower, provided such
compensation or contract is approved by Parent’s board of directors, (c) the
issuance of Equity Interests (other than Disqualified Stock) by Parent or the
Borrower, (d) transactions under the Borrower LLC Agreement, and
(e) transactions permitted under Section 9.04 or Section 9.05 or otherwise
expressly permitted under this Agreement.

Section 9.13 Subsidiaries. Parent and the Borrower will not, and will not permit
any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b). Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, sell,
assign or otherwise dispose of any Equity Interests in the Borrower or any
Restricted Subsidiary except (a) to the Borrower or another Restricted
Subsidiary, (b) in compliance with Section 9.11 or (c) in respect of the
issuance of Equity Interests in the Borrower to the applicable Vantage Parties
on the Effective Date pursuant to the Vantage Acquisition Agreement. None of
Parent, the Borrower or any Restricted Subsidiary will have any Foreign
Subsidiaries. Parent and the Borrower will not permit any Equity Interests of
any Restricted Subsidiary to be directly owned by any Person other than the
Borrower or another Restricted Subsidiary. Parent will not directly own any
subsidiary other than the Borrower and any Unrestricted Parent Entity.

Section 9.14 Negative Pledge Agreements; Subsidiary Dividend Restrictions.
Parent and the Borrower will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or suffer to exist any contract, agreement or
understanding (other than (i) this Agreement and the Security Instruments,
(ii) agreements with respect to Debt secured by Liens permitted by
Section 9.03(c) or Section 9.03(d) but then only with respect to the Property
that is financed by such Debt, and (iii) documents creating Liens which are
described in clause (d), (f), (h) or (i) of the definition of “Excepted Liens”,
but then only with respect to the Property that is the subject of the applicable
lease, document or license described in such clause (d), (f), (h) or (i)) that
in any way prohibits or restricts the granting, conveying, creation or
imposition of the Liens on any of its Property in favor of the Administrative
Agent for the benefit of the Secured Parties that are created pursuant to the
Security Instruments to secure the Obligations. Parent and the Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than the Loan
Documents) that restricts any Restricted Subsidiary from paying dividends or
making any other distributions in respect of its Equity Interests to Parent, the
Borrower or any other Restricted Subsidiary.

 

-103-



--------------------------------------------------------------------------------

Section 9.15 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Any Person that becomes a Subsidiary of the Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person (i) is designated
as an Unrestricted Subsidiary on Schedule 7.14, as of the date hereof, (ii) is
designated as an Unrestricted Subsidiary after the date hereof in compliance
with Section 9.15(b), or (iii) is a subsidiary of an Unrestricted Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist and (ii) such designation is deemed to be an Investment
in an Unrestricted Subsidiary in an amount equal to the fair market value as of
the date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made
under Section 9.05. Except as provided in this Section 9.15(b), no Restricted
Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and the other Credit Parties contained in each of
the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation except to the
extent (A) any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such redesignation, such
representations and warranties shall continue to be true and correct as of such
specified earlier date and (B) to the extent that any such representation and
warranty is expressly qualified by materiality or by reference to Material
Adverse Effect, such representation and warranty (as so qualified) shall be true
and correct in all respects on and as of the date of such redesignation, (ii) no
Event of Default would exist and (iii) the Borrower complies with the
requirements of Section 8.14, Section 8.15 and Section 9.13. Upon any such
designation, an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made in such Subsidiary
shall be deemed no longer outstanding for purposes of the limitation on
Investments under Section 9.05.

Section 9.16 Non-Qualified ECP Counterparties. Parent and the Borrower shall not
permit any Guarantor that is not a Qualified ECP Counterparty to own, at any
time, any Borrowing Base Properties. The Borrower shall not permit any Guarantor
that is not a Qualified ECP Counterparty to own, at any time, any Equity
Interests in any Restricted Subsidiaries.

Section 9.17 Amendments to Senior Debt Documents, Vantage Acquisition Agreement
and Midstream Dropdown Agreement. Parent and the Borrower will not, and will not
permit any Restricted Subsidiary to, amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to any
of the terms of the Senior Notes Documents if (a) the effect thereof would be to
shorten the maturity of the Senior Notes Debt to a date earlier than the date
that is 91 days after the Maturity Date or to provide a right to

 

-104-



--------------------------------------------------------------------------------

require Redemption of any Senior Notes Debt earlier than the date that is 91
days after the Maturity Date, (b) the effect thereof would be to increase the
principal amount of such Senior Notes Debt (other than in connection with an
additional incurrence of Senior Notes Debt that is permitted under
Section 9.02(e) or a refinancing permitted under Section 9.02(f)), or (c) such
action adds or amends any financial ratio covenants, negative covenants or
events of default to cause the financial ratio covenants, negative covenants or
events of default to be materially more onerous, taken as a whole and as
determined by the board of directors of Parent, than those in this Agreement
without this Agreement being contemporaneously amended to add similar
provisions.

Section 9.18 Swap Agreements.

(a) Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, enter into or maintain any Swap Agreements with any Person other
than:

(i) Swap Agreements with an Approved Counterparty constituting puts or floors
with respect to crude oil, natural gas liquids and natural gas, with respect to
which neither the Borrower nor any other Credit Party has any payment obligation
other than fixed premiums or other fixed charges;

(ii) Any Swap Agreement entered into with an Approved Counterparty that is not
for speculative purposes and (A) is with respect to crude oil, natural gas
liquids and natural gas, or (B) that is a Secured Firm Transportation
Reimbursement Agreement, provided that (x) no such Swap Agreement entered into
under this clause (ii) has a tenor (determined as set forth in Section 9.18(g)
below) of more than five years, (y) the aggregate Firm Transportation
Reimbursement Obligation Amounts of all Swap Agreements that are Secured Firm
Transportation Reimbursement Agreements shall not exceed 15% of the then
effective Borrowing Base at any time, and (z) the notional volumes subject to
such Swap Agreement entered into under this clause (ii) (excluding put or floor
options described in subsection (a)(i)) do not cause the aggregate (I) notional
volumes of all Swap Agreements then in effect and (II) Deemed Transportation
Volumes in respect of all Secured Firm Transportation Reimbursement Agreements
to exceed, as of any date, for each month during the forthcoming five-year
period, the greater of:

(A) the percentage set out for such month in Column A of the following table
times the reasonably anticipated projected production during such month from
Proved Reserves of the Borrower and the other Credit Parties (based on the most
recent Reserve Report delivered to the Administrative Agent); and

(B) The lesser of:

(1) the percentage set out for such month in Column B of the following table
times the Projected Volume for such month (based on the most recently delivered
report under Section 8.01(n)) and

 

-105-



--------------------------------------------------------------------------------

(2) 140% of the monthly average production from the Oil and Gas Properties of
the Borrower and the other Credit Parties for the most recent period of three
consecutive calendar months ending prior to such date of determination for which
production reports have been delivered pursuant to Section 8.01(k) (as such
production is set forth on such reports).

 

Months next

succeeding

the time as

of which

compliance

is measured

   Column
A     Column
B  

Months 1 through 18

     85 %      90 % 

Months 19 through 36

     85 %      75 % 

Months 37 through 60

     85 %      50 % 

(iii) Swap Agreements with an Approved Counterparty with respect to interest
rates, that:

(A) on a net basis (after aggregation with all other Swap Agreements of the
Borrower and the other Credit Parties then in effect with respect to interest
rates), effectively convert interest rates from fixed to floating during any
month, provided that the net aggregate notional amount converted from fixed to
floating for such month does not exceed 75% of the then outstanding principal
amount of their consolidated Debt for borrowed money which matures during or
after such month and which bears interest at a fixed rate; and

(B) on a net basis (after aggregation with all other Swap Agreements of the
Borrower and the other Credit Parties then in effect with respect to interest
rates), effectively convert interest rates from floating to fixed during any
month, provided that the net aggregate notional amount converted from floating
to fixed for such month does not exceed 75% of the then outstanding principal
amount of their consolidated Debt for borrowed money which matures during or
after such month and which bears interest at a floating rate.

(b) If, after the end of any calendar month, the Borrower determines that the
aggregate (x) notional volume of all Swap Agreements in respect of commodities
for such calendar month and (y) Deemed Transportation Volumes in respect of all
Secured Firm Transportation Reimbursement Agreements exceeded 100% of actual
production of Hydrocarbons in such calendar month, then the Borrower shall
(i) promptly notify the Administrative Agent of such determination, and (ii) if
requested by the Administrative Agent (or if otherwise necessary to ensure
compliance with Section 9.18(a)(ii)), within 30 days after such request,
terminate, create off-setting positions or otherwise unwind or monetize existing
Swap Agreements such that, at such time, future volumes under commodity Swap
Agreements and future Deemed Transportation Volumes will not exceed 100% of
reasonably anticipated projected production for the then-current and any
succeeding calendar months.

 

-106-



--------------------------------------------------------------------------------

(c) Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, Liquidate any Swap Agreement in respect of commodities without
the prior written consent of the Required Lenders except to the extent such
Liquidations are permitted pursuant to Section 9.11 or required under
Section 9.18(b) (provided that any such Liquidation required under
Section 9.18(b) shall be subject to any applicable terms and conditions of
Section 9.11 other than clause (e)(iv)).

(d) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any other Credit Party to post collateral or margin
to secure their obligations under such Swap Agreements or to cover market
exposure, other than any requirement, agreement or covenant to enter into or
maintain the Security Instruments or to provide replacement credit support or
performance assurance as contemplated in clause (b) of the definition of “Firm
Transportation Reimbursement Agreement”.

(e) For purposes of entering into or maintaining Swap Agreement trades or
transactions under clauses (a)(ii)(A) and (b) of this Section 9.18, forecasts of
reasonably anticipated production from the Borrower’s and the other Credit
Parties’ Proved Reserves as set forth on the most recent Reserve Report
delivered pursuant to the terms of this Agreement shall be revised to account
for any increase or decrease therein anticipated because of information obtained
by the Borrower or any other Credit Party subsequent to the publication of such
Reserve Report including the Borrower’s or any other Credit Party’s internal
forecasts of production decline rates for existing wells and additions to or
deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream.

(f) For all purposes of determining the aggregate volumes of Swap Agreements and
Deemed Transportation Volumes under this Section 9.18 there shall be no double
counting for transactions and agreements in respect of the same volumes that
hedge different risks, including without limitation:

(i) for price swaps and basis swaps in respect of the same volumes, such as
financial basis swaps between Marcellus and Henry Hub and financial price swaps
of floating Henry Hub for a fixed price,

(ii) for financial price swaps and Specified Commodity Sale Contracts that
functionally operate as basis swaps in respect of the same volumes,

(iii) for (A) Deemed Transportation Volumes in respect of associated Specified
Commodity Sale Contracts that functionally operate as basis swaps and (B) price
swaps in respect of the related physical volumes during the Deemed Tenor of the
applicable Secured Firm Transportation Reimbursement Agreement,

(iv) for (A) Deemed Transportation Volumes in respect of associated Specified
Commodity Sale Contracts that functionally operate as price swaps and (B) basis
swaps in respect of the related physical volumes during the Deemed Tenor of the
applicable Secured Firm Transportation Reimbursement Agreement, and

 

-107-



--------------------------------------------------------------------------------

(v) for basis swaps that hedge different components of basis risk, such as a
Specified Commodity Sale Contract that hedges basis risk between Marcellus and
Texas Eastern’s East Louisiana zone and a financial basis hedge that hedges
basis risk between Texas Eastern’s East Louisiana zone and Henry Hub.

(g) For the purposes of Section 9.18(a)(ii) above, the tenor of each Secured
Firm Transportation Reimbursement Agreement, and the tenor of the Specified
Commodity Sale Contract associated with such Secured Firm Transportation
Reimbursement Agreement, shall be deemed to be the term of such Specified
Commodity Sale Contract plus the Deemed Tenor of such Secured Firm
Transportation Reimbursement Agreement.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Borrower shall fail to give notice of any Default as required under
Section 8.02(a), or the Borrower or any other Credit Party shall fail to observe
or perform any covenant, condition or agreement contained in Section 8.01(a),
(b), (c), (i) or (j), Section 8.02(b) or (c), Section 8.03(a), Section 8.14,
Section 8.18, Section 8.19 or Article IX.

(e) the Borrower or any other Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) a Responsible Officer of the
Borrower or any other Credit Party having knowledge of such default, or
(ii) receipt of notice thereof by the Borrower from the Administrative Agent.

 

-108-



--------------------------------------------------------------------------------

(f) the Borrower or any other Credit Party shall fail to make any payment of
principal or interest on any Material Debt or any payment on any Material Swap
Obligation, when and as the same shall become due and payable, and such failure
to pay shall extend beyond any applicable period of grace.

(g) any event or condition occurs that results in any Material Debt or Material
Swap Obligation becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Debt or the counterparty to such Material
Swap Obligation or any trustee or agent on its or their behalf to cause such
Material Debt or Material Swap Obligation to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Borrower or any other Credit Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered.

(i) the Borrower or any other Credit Party shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any other Credit Party or for a substantial part of its assets,
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, make a general assignment for the benefit of creditors,
or take any action for the purpose of effecting any of the foregoing.

(j) the Borrower or any other Credit Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer, which is not subject to an insolvency
proceeding, does not dispute coverage) shall be rendered against the Borrower,
any other Credit Party or any combination thereof and the same shall not be
either discharged, vacated or stayed within thirty days after becoming a final
judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any other Credit Party party thereto, or shall be repudiated by any
of them, or cease to create valid and perfected Liens of the priority required
thereby on the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement or the Security Instruments, or the
Borrower or any other Credit Party or any of their Affiliates shall so state in
writing.

 

-109-



--------------------------------------------------------------------------------

(m) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including the payment of Cash Collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including the payment of Cash Collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall automatically become due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other notice of any kind, all of which are hereby
waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans, to serve
as Cash Collateral to secure outstanding LC Exposure, to payment of Secured Swap
Obligations then due and owing to Secured Swap Parties and to payment of
Obligations then due and owing to Treasury Management Lenders under Lender
Treasury Management Agreements;

 

-110-



--------------------------------------------------------------------------------

(v) fifth, pro rata to any other Obligations;

(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause fourth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent to act on its
behalf as the administrative agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing: (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent, the
Borrower or any of the Borrower’s Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire

 

-111-



--------------------------------------------------------------------------------

into: (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or under any other
Loan Document or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or as to
those conditions precedent expressly required to be to the Administrative
Agent’s satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of Parent, the Borrower
and the Borrower’s Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders, the Required Lenders or the Lenders, as applicable, (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action that, in its opinion or the
opinion of its counsel, exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, the Loan Documents or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any bankruptcy or insolvency law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any bankruptcy or insolvency law. If a Default has occurred and is
continuing, no syndication agents or

 

-112-



--------------------------------------------------------------------------------

documentation agent shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders, the
Required Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed by the Majority Lenders if the Administrative Agent in its capacity
as a Lender is a Defaulting Lender pursuant

 

-113-



--------------------------------------------------------------------------------

to clause (d) of the definition thereof. Upon any such resignation or removal,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation or removal of
the retiring Administrative Agent, then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Parent, the Borrower or any Subsidiary of the
Borrower or other Affiliate thereof as if it were not an Agent hereunder and
without any duty to account therefor to the Lenders.

Section 11.08 No Reliance. (a) Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by Parent, the
Borrower or any of the Borrower’s Subsidiaries of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of Parent, the Borrower or the Borrower’s Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent or the Arrangers shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of Parent, the Borrower (or any of their Affiliates) which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

-114-



--------------------------------------------------------------------------------

(b) The Lenders acknowledge that the Administrative Agent is acting solely in
administrative capacities with respect to the structuring of this Agreement and
has no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their administrative duties, responsibilities
and liabilities specifically as set forth in the Loan Documents and, if
applicable, in its capacity as Lenders hereunder. In structuring, arranging or
syndicating this Agreement, each Lender acknowledges that the Administrative
Agent may be a lender hereunder and under other loans or other securities and
waives any existing or future conflicts of interest associated with the their
role in such other debt instruments. If in its administration of this facility
or any other debt instrument, the Administrative Agent determines (or is given
written notice by any Lender) that a conflict exists, then it shall eliminate
such conflict within 90 days or resign pursuant to Section 11.06 and shall have
no liability for action taken or not taken while such conflict existed.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Parent, the Borrower or any of the Restricted
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-115-



--------------------------------------------------------------------------------

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.

(a) Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take the following actions and the Administrative Agent hereby agrees to take
such actions at the request of the Borrower:

(i) to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (x) upon (A) termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing to the Administrative Agent, the Issuing Bank and the Lenders
under the Loan Documents and owing to any Secured Swap Party under any Secured
Swap Agreement (other than any Issuing Bank or Secured Swap Party that has
advised the Administrative Agent that the Obligations owing to it are otherwise
adequately provided for or novated), and (B) termination of all Swap Agreements
with Secured Swap Parties (other than any Secured Swap Party that has advised
the Administrative Agent that such Swap Agreements are otherwise adequately
provided for or novated), (y) that is, or is to be, sold, released or otherwise
disposed of as permitted pursuant to the terms of the Loan Documents, or (z) if
approved, authorized or ratified in writing by the Majority Lenders (or, if
approval, authorization or ratification by all Lenders is required under
Section 12.02(b), then by all Lenders);

(ii) to subordinate (or release) any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to any Lien on such Property
that is permitted by Section 9.03(c);

(iii) to release any Guarantor from its obligations under the Guaranty and
Collateral Agreement and the other Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Loan
Documents;

(iv) to release on the Effective Date the Liens held by the Administrative Agent
in (A) all Collateral owned by Alpha Shale Holdings, LLC, a Delaware limited
liability company, Alpha Shale Resources, LP, a Delaware limited partnership,
Rice Drilling C LLC, a Pennsylvania limited liability company, and Blue Tiger
Oilfield Services LLC, a Delaware limited liability company and (B) the Equity
Interests owned by the Credit Parties in each of Alpha Shale Holdings, LLC, a
Delaware limited liability company, Alpha Shale Resources, LP, a Delaware
limited partnership, Rice Drilling C LLC, a Pennsylvania limited liability
company, and Blue Tiger Oilfield Services LLC, a Delaware limited liability
company; and

(v) to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b) Upon the request of the Administrative Agent at any time, the Majority
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.10.

 

-116-



--------------------------------------------------------------------------------

(c) Except as otherwise provided in Section 12.08 with respect to rights of
setoff, and notwithstanding any other provision contained in any of the Loan
Documents to the contrary, no Person other than the Administrative Agent has any
right to realize upon any of the Collateral individually, to enforce any Liens
on Collateral, or to enforce the Guaranty and Collateral Agreement, and all
powers, rights and remedies under the Security Instruments may be exercised
solely by Administrative Agent on behalf of the Persons secured or otherwise
benefitted thereby.

(d) By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

Section 11.11 The Arrangers, the Syndication Agent and the Documentation Agent.
The Arrangers and any other arranger, syndication agent or documentation agent
hereafter appointed shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, to it at its address set forth on Schedule
12.01, and if to any Lender other than Wells Fargo Bank, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
III, IV or V, unless otherwise agreed by the Administrative Agent and the
applicable Lender, if any, in writing. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) The Administrative Agent and the Lenders shall be entitled to rely and act
upon any notices (including telephonic Borrowing Requests and other telephonic
notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any

 

-117-



--------------------------------------------------------------------------------

confirmation thereof. All telephonic notices to and telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereby consents to such recording.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment, Elected Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of each Lender (other than any
Defaulting Lender), (iii) decrease or maintain the Borrowing Base without the
consent of the Required Lenders, (iv) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Obligations hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(v) postpone the scheduled date of payment or prepayment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date or the Maturity Date without the written consent of each
Lender affected thereby, (vi) change Section 4.01(b), Section 4.01(c), the
definition of “Applicable Percentage” or any other term or condition hereof in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vii) waive or amend
Section 3.04(c), Section 6.01 or Section 10.02(c), without the written consent
of each Lender, (viii) release any Guarantor (except as set forth in the
Guaranty and Collateral Agreement or in this Agreement), release all or
substantially all of the Collateral (other than as provided in Section 11.10),
reduce the percentages set forth in Section 8.14(a) to less than 85% (with
respect to Borrowing Base Properties), or to less than 50% (with respect to
Unproven Acreage acquired after April 1, 2014),

 

-118-



--------------------------------------------------------------------------------

without the written consent of each Lender (other than a Defaulting Lender), or
(ix) change any of the provisions of this Section 12.02(b) or the definitions of
“Required Lenders”, “Majority Lenders” or “Super Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent or the Issuing Bank hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, (1) any supplement to Schedule 7.14 shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (2) the Borrower and the Administrative Agent may amend
this Agreement or any other Loan Document without the consent of the Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document or
to modify or add financial ratio covenants, negative covenants or Events of
Default to cause such financial ratio covenants, negative covenants or Events of
Default to be more onerous to the Borrower than those contained in this
Agreement (prior to giving effect to such amendment) in connection with any
amendment, modification or other change to the Senior Debt Documents pursuant
Section 9.17(c), and (3) the Administrative Agent and the Borrower may, without
the consent of any Lender, enter into any amendment, modification or waiver of
this Agreement or any other Loan Document or enter into any agreement or
instrument to add additional Guarantors as contemplated in Section 8.14(b) or to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or Property to become Collateral to secure
the Obligations for the benefit of the Lenders or as required by any
Governmental Requirement to give effect to, protect or otherwise enhance the
rights or benefits of any Lender under the Loan Documents. Notwithstanding the
foregoing, Schedule 1.02 may be amended to add an Issuing Bank, remove an
Issuing Bank or modify the LC Issuance Limit of any Issuing Bank, provided that
no such modification shall result in an increase of the LC Commitment, with the
consent solely of the Borrower, the Administrative Agent and such Issuing Bank
(and the consent of the Majority Lenders shall not be required).

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, and the cost of environmental assessments
and audits and surveys and appraisals) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by the
Administrative Agent (or

 

-119-



--------------------------------------------------------------------------------

any sub-agent thereof) in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iv) all out-of-pocket expenses incurred
by any Agent or the Issuing Bank or, during the continuance of any Event of
Default, by any Lender (including the fees, charges and disbursements of any
counsel for any Agent, the Issuing Bank or any Lender) in connection with the
enforcement or protection of its rights under this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, and including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), THE
ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE
FAILURE OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF
ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
OR ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND THE BORROWER’S SUBSIDIARIES BY SUCH PERSON, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS,
INCLUDING, THE PRESENCE, GENERATION, STORAGE,

 

-120-



--------------------------------------------------------------------------------

RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO OR WHETHER BROUGHT BY THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent (or any sub-agent thereof), the Arrangers or the Issuing Bank
under Section 12.03(a) or (b) or any Related Party of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub-agent), the Arrangers or
the Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent (or any sub-agent
thereof), the Arrangers or the Issuing Bank in its capacity as such.

 

-121-



--------------------------------------------------------------------------------

(d) All amounts due under this Section 12.03 shall be payable not later than
thirty (30) days after written demand therefor.

(e) Each party’s obligations under this Section shall survive the termination of
the Loan Documents and payment of the obligations hereunder.

Section 12.04 Successors and Assigns; No Third Party Beneficiaries.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement, and except for the foregoing Persons there are no third party
beneficiaries to this Agreement.

(b)

(i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or
if an Event of Default has occurred and is continuing and (ii) if the Borrower
has not responded within five (5) Business Days after the delivery of any such
request for a consent, such consent shall be deemed to have been given; and

(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent shall be required for an assignment to an assignee that
is a Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

-122-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) no such assignment shall be made to a natural person, an Industry
Competitor, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries;
and

(F) no such assignment shall be made to a Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof
by the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount and Elected
Commitment of, and principal amount of the Loans and of the LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

 

-123-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that:

(i) such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, the Borrower, the Administrative Agent, the
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement;

(ii) such Participant must first agree to comply with Section 12.11;

(iii) no such participation may be sold to a natural Person or an Industry
Competitor; and

(iv) any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender retains the sole right to enforce
this Agreement and to approve any amendment, modification or waiver of any
provision of this Agreement, except that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.02(b) that affects such Participant.

Each such Participant shall be entitled to the benefits of Section 5.01, 5.02
and 5.03 and shall be subject to the requirements of and limitations in Sections
5.01, 5.02, 5.03 and 5.05 (it being understood that the documentation required
under Section 5.03(g) shall be delivered to the participating Lender, i.e., the
Lender selling such participation) to the same extent as if such Participant
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant shall not be entitled at any
time to receive any greater payment under Sections 5.01 or 5.03, with respect to
any participation, than its participating Lender would have been entitled to
receive at such time. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
complies with Section 5.03(d) as though it were a Lender. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the

 

-124-



--------------------------------------------------------------------------------

Borrower to effectuate the provisions of Section 5.05 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.01(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require any Credit Party to file a registration statement with the SEC or
to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by Parent and
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding (or any drawing is pending on any
Letter of Credit) and so long as the Commitments have not expired or terminated.
The

 

-125-



--------------------------------------------------------------------------------

provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
Article XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and Parent and the Borrower shall take such action as
may be reasonably requested by the Administrative Agent and the Lenders to
effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, as an attachment to an email
or other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

-126-



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency, and of whatsoever kind, including obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of Parent, the Borrower or any Restricted Subsidiary against any
of and all the obligations of Parent, the Borrower or such Restricted Subsidiary
owed to such Lender or its Affiliates now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured or are owed to a branch, office or
Affiliate of such Lender different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness. The rights of each Lender and
its Affiliates under this Section 12.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender or its Affiliates
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM BRINGING SUIT AGAINST ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

 

-127-



--------------------------------------------------------------------------------

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING (OR AS SOON THEREAFTER AS IS
PROVIDED BY APPLICABLE LAW). NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY (i) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT, THE FOREGOING WAIVER SHALL NOT LIMIT
THE INDEMNITY OBLIGATIONS OF THE BORROWER UNDER SECTION 12.03 TO THE EXTENT ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARE INCLUDED IN A THIRD
PARTY CLAIM IN CONNECTION WITH WHICH AN INDEMNITEE IS ENTITLED TO
INDEMNIFICATION BY THE BORROWER UNDER SECTION 12.03; and (iii) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan

 

-128-



--------------------------------------------------------------------------------

Document, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement for the express benefit of the Borrower
containing provisions substantially the same as those of this Section 12.11, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or to any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Parent, the Borrower and its obligations, (g) with the consent of the Borrower
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 12.11 or becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section 12.11,
“Information” means all information received from Parent, the Borrower or any
Subsidiary relating to Parent, the Borrower or any Subsidiary and their
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by Parent, the Borrower or a Subsidiary; provided that, in
the case of information received from Parent, the Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to rating agencies, market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America or any state or other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or,

 

-129-



--------------------------------------------------------------------------------

to the extent that the principal amount of the Obligations shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower). All
sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable
to such Lender, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time the amount
of interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 12.12 and in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Swap Parties and Treasury Management
Lenders on a pro rata basis (but subject to the terms of the Loan Documents,
including provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of any obligations of the
Borrower, any of its Restricted Subsidiaries or any other Guarantors which arise
under Secured Swap Agreements or Lender Treasury Management Agreements, as
applicable. No Secured Swap Party or Treasury Management Lender shall have any
voting or approval rights under any

 

-130-



--------------------------------------------------------------------------------

Loan Document as a result of the existence of obligations owed to it under any
such Swap Agreements or Lender Treasury Management Agreements, as applicable. By
accepting the benefits of the Collateral, each Secured Swap Party agrees that,
notwithstanding anything to the contrary in any of its Swap Agreements with
Parent, the Borrower or any other Credit Party, Parent, the Borrower and the
other Credit Parties may grant Liens under the Loan Documents that burden and
attach to such Swap Agreements and the rights of Parent, the Borrower and the
other Credit Parties thereunder.

Section 12.15 Assignment and Assumption from Parent to Borrower. Parent hereby
irrevocably assigns, transfers and conveys all of its rights, duties,
liabilities and obligations under the Existing Credit Agreement and the Assigned
Loan Documents to which it is a party to the Borrower, and the Borrower hereby
irrevocably accepts such assignment from Parent and as of the Effective Date
(a) agrees to be bound by all of the terms, conditions and provisions of,
(b) assumes all of the rights, duties, liabilities and obligations of Parent
under and (c) promises to keep and perform all covenants, terms, provisions and
agreements of Parent, in each case, under the Existing Credit Agreement and the
Assigned Loan Documents, in each case as amended and restated (and to the extent
not superseded) in connection with the transactions contemplated hereby.

Section 12.16 Restatement; Existing Credit Agreement. The parties hereto agree
that this Agreement is a restatement of, and an extension of and amendment to,
the Existing Credit Agreement. This Agreement does not in any way constitute a
novation of the Existing Credit Agreement, but is an amendment and restatement
of same. It is understood and agreed that, except to the extent released by the
Administrative Agent as contemplated herein, the Liens securing the Obligations
under and as defined in the Existing Credit Agreement and the rights, duties,
liabilities and obligations of Parent (as assigned to Borrower hereunder) under
the Existing Credit Agreement and the Existing Loan Documents to which it is a
party shall not be extinguished but shall be carried forward and shall secure
such obligations and liabilities as amended, renewed, extended and restated by
this Agreement.

Section 12.17 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
Parent and the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow it to
identify the Borrower and each Guarantor in accordance with the Act.

Section 12.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Parent and the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except as expressly provided in Section 12.04) agency relationship
between Parent, the Borrower and its Subsidiaries and the Administrative Agent
or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether the Administrative Agent or any Lender has advised or is advising
Parent, the Borrower or any Subsidiary on other matters; (ii) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the

 

-131-



--------------------------------------------------------------------------------

Lenders are arm’s-length commercial transactions between Parent, the Borrower
and their Subsidiaries, on the one hand, and the Administrative Agent and the
Lenders, on the other hand; (iii) each of Parent and the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate; and (iv) each of Parent and the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Parent, the Borrower or any of their Subsidiaries, or any other
Person; (ii) neither the Administrative Agent nor the Lenders has any obligation
to Parent, the Borrower or any of their Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent, the Borrower and their
Subsidiaries, and neither the Administrative Agent nor the Lenders has any
obligation to disclose any of such interests to Parent, the Borrower or their
Subsidiaries. To the fullest extent permitted by Law, each of Parent and the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency (except as expressly set forth in Section 12.04) or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-132-



--------------------------------------------------------------------------------

The provisions of this Section 12.19 are intended to comply with, and shall be
interpreted in light of, Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

[SIGNATURES BEGIN NEXT PAGE]

 

-133-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     RICE ENERGY OPERATING LLC,     a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial       Officer PARENT:     RICE ENERGY INC.,     a Delaware corporation
    By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial       Officer

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, a Lender and as an Issuing Bank
By:  

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and as an Issuing Bank By:  

/s/ Christopher M. Aitkin

Name:   Christopher M. Aitkin Title:   Assistant Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender and as an Issuing Bank By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

Name:   Peter Kardos Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ William B. Robinson

Name:   William B. Robinson Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Justin Bellamy

Name:   Justin Bellamy Title:   Director

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Josh Rosenthal

Name:   Josh Rosenthal Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Evans Swann, Jr.

Name:   Evans Swann, Jr. Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL BANK, as a Lender By:  

/s/ Jessica McGuire

Name:   Jessica McGuire Title:   Assistant Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Chulley Bogle

Name:   Chulley Bogle Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristen N. Oswald

Name:   Kristen N. Oswald Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK, as a Lender By:  

/s/ John Moffitt

Name:   John Moffitt Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Les Werme

Name:   Les Werme Title:   Director

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Heather Han

Name:   Heather Han Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory By:  

/s/ William M. Reid

Name:   William M. Reid Title:   Authorized Signatory

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

CITIZENS BANK NA, as a Lender By:  

/s/ Scott Donaldson

Name:   Scott Donaldson Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Victor F. Cruz

Name:   Victor F. Cruz Title:   Credit Officer

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

BOKF, NA dba BANK OF OKLAHOMA, as a Lender By:  

/s/ Eric Griffin

Name:   Eric Griffin Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Brian Caddell

Name:   Brian Caddell Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ David Montgomery

Name:   David Montgomery Title:   Executive Director

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Jason A. Zilewicz

Name:   Jason A. Zilewicz Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Parul June

Name:   Parul June Title:   Senior Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Chris Chapman

Name:   Chris Chapman Title:   Director By:  

/s/ Shai Bandner

Name:   Shai Bandner Title:   Vice President

 

[SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – RICE ENERGY
OPERATING LLC]